       Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 1 of 190



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

                                                 )
GRACE, et al.,                                   )
                                                 )
                          Plaintiffs,            )
           v.                                    )
                                                 )
JEFFERSON BEAUREGARD SESSIONS III,               )
Attorney General of the United States, et al.,   ) No. 1:18-cv-01853 (EGS)
                                                 )
                          Defendants.            )
                                                 )
                                                 )
                                                 )


                     JOINT APPENDIX: EXCERPTS CITED FROM
                          THE ADMINISTRATIVE RECORD
   Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 2 of 190



          List of Excerpts Cited From the Administrative Record
1. U.S. Citizenship and Immigration Services, Policy Memorandum, Guidance for
    Processing Reasonable Fear, Credible Fear, Asylum, and Refugee Claims in Accordance
    with Matter of A-B- (July 11, 2018)
2. Email Guidance from John L. Lafferty, Chief, Asylum Division, U.S. Citizenship and
    Immigration Services to Asylum Division personnel (June 13, 2018)
3. Matter of A-B-, 27 I&N Dec. 316 (A.G. 2018)
4. Matter of A-B-, Board decision, dated December 8, 2016
5. Matter of A-B-, Opening Brief from the Department of Homeland Security
6. Appendix to A- B-’s Opening Brief, Lustig Declaration (Excerpts)
7. Appendix to A- B-’s Opening Brief, Menjivar Declaration (Excerpts)
8. Appendix to A- B-’s Opening Brief, Bayona Declaration (Excerpts)
9. Appendix to A- B-’s Opening Brief, Lemon Declaration (Excerpts)
10. Appendix to A- B-’s Opening Brief, El Salvador 2016 Human Rights Report (Excerpts)
11. Appendix to A- B-’s Opening Brief, UN Committe on the Elimination of All Forms of
    Discrimination against Women: Concluding Observations on the Combined Eighth and
    Ninth Period Reports of El Salvador (Excerpts)
12. Appendix to A- B-’s Opening Brief, Report of the Special Rapporteur on Violence
    against Women, its causes and consequences: Follow-Up Mission to El Salvador
13. Appendix to A- B-’s Opening Brief, Matter of L-R- Department of Homeland Security
    Supplemental Brief
14. Matter of A-B-, Amicus Brief filed by Innovation Law Lab (Excerpts)
Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 3 of 190




                       1
             Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 4 of 190
                                                                                   U.S. Citizenship and Immigration Services
                                                                                   Washington, DC 20529-2100




 July 11, 2018                                                                    PM-602-0162

Policy Memorandum

SUBJECT:         Guidance for Processing Reasonable Fear, Credible Fear, Asylum, and Refugee Claims in
                 Accordance with Matter of A-B-

Purpose
This policy memorandum (PM) provides guidance to U.S. Citizenship and Immigration Services
(USCIS) officers for determining whether a petitioner is eligible for asylum or refugee status in light of
the Attorney General’s decision in Matter of A-B-. The guidance in this memorandum supersedes all
previous guidance dealing specifically with asylum and refugee eligibility that is inconsistent with this
guidance.

Scope
This PM applies to and shall be used to guide determinations by all USCIS employees. USCIS
personnel are directed to ensure consistent application of the reasoning in Matter of A-B- in reasonable
fear, credible fear, asylum, and refugee adjudications.

Authority
Sections 101(a)(42), 207, 208, and 235 of the Immigration and Nationality Act (INA) (8 U.S.C.
§§ 1101(a)(42), 1157, 1158, 1225); Section 451 of the Homeland Security Act of 2002 (6 U.S.C. § 271);
Title 8 Code of Federal Regulations (8 C.F.R.) Parts 207, 208, and 235.

    I.       Background

On June 11, 2018, the Attorney General published Matter of A-B-, 27 I&N Dec. 316 (A.G. 2018), which
addresses how to adjudicate protection claims based on “membership in a particular social group” and
clarifies the substantive elements of eligibility. The purpose of this memorandum is to provide guidance
to asylum and refugee officers on the application of this decision while processing reasonable fear,
credible fear, asylum, and refugee claims. 1

In the decision, the Attorney General overruled the Board of Immigration Appeals’ (BIA) precedent
decision in Matter of A-R-C-G-, 26 I&N Dec. 388 (BIA 2014), on which the BIA had relied in finding

1
 Although the alien in Matter of A-B- claimed asylum and withholding of removal, the Attorney General’s decision and this
PM apply also to refugee status adjudications and reasonable fear and credible fear determinations. See INA §§ 207(c)(1),
208(b)(1), 101(a)(42)(A), 235(b)(1); 8 C.F.R. § 208.31.




                                                                                                                USCIS000001
           Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 5 of 190
Guidance for Processing Reasonable Fear, Credible Fear, Asylum, and Refugee Claims in Accordance
with Matter of A-B-
Page 2

A-B- eligible for asylum. The Attorney General found that, in analyzing the particular social group at
issue in A-R-C-G-, “married women in Guatemala who are unable to leave their relationship,” the BIA
failed to correctly apply the legal standards for a cognizable particular social group set forth in Matter of
M-E-V-G-, 26 I&N Dec. 227 (BIA 2014), and Matter of W-G-R-, 26 I&N Dec. 208 (BIA 2014), aff’d in
relevant part and vacated in part on other grounds in Reyes v. Lynch, 842 F.3d 1125 (9th Cir. 2016);
cert. denied, 138 S. Ct. 736 (2018), which require that a group be composed of members who share a
common immutable characteristic, be defined with particularity, and be socially distinct within the
society in question.

In addition, the Attorney General stressed the requirement that membership in the particular social group
must be a central reason for the persecution, and that officers must consider, where applicable and
consistent with the regulations, whether internal relocation is reasonably available to avoid future
persecution before granting asylum. See Matter of A-B-, 27 I&N Dec. at 337-39, 343-45. In cases
where the persecutor is a non-government actor, the applicant must show the harm or suffering was
inflicted by persons or an organization that his or her home government is unwilling or unable to
control, such that the government either “condoned the behavior or demonstrated a complete
helplessness to protect the victim.” Id. at 337 (quotation marks omitted).

Section 103(a) of the INA provides that “determination and ruling by the Attorney General with respect
to all questions of law shall be controlling.” Further, under 8 C.F.R. §§ 103.10(b) and 1003.1(g),
“decisions of the [BIA], and decisions of the Attorney General, shall be binding on all officers and
employees of the Department of Homeland Security” and “shall serve as precedents in all proceedings
involving the same issue or issues.” Accordingly, the decision in Matter of A-B- was effective
immediately and is binding on all USCIS officers. Officers should not cite or rely upon Matter of A-R-
C-G- in any adjudications going forward. Officers should continue to follow other binding precedents to
the extent they are consistent with Matter of A-B-, including Matter of M-E-V-G- and Matter of W-G-R-,
both of which were cited favorably in the Attorney General’s decision.

   II.     USCIS Officers’ General Duties

To be eligible for asylum or refugee status, the alien must establish in part that he or she was persecuted
or has a well-founded fear of persecution on account of one of the protected grounds, is unable or
unwilling to avail himself or herself of the protection of his or her country of nationality (or, if stateless,
country of last habitual residence), and does not fall within one of the grounds for ineligibility. Second,
if eligibility is established, the USCIS officer must then consider whether or not to exercise discretion to
grant the application.

In Matter of A-B-, the Attorney General reaffirmed the duty to determine whether the facts of each case
satisfy all the elements for asylum. Matter of A-B-, 27 I&N Dec. at 340 (“The respondent must present
facts that undergird each of these elements, and the asylum officer, immigration judge, or the Board has
the duty to determine whether those facts satisfy all of the legal requirements for asylum.”). The officer
must determine the applicant’s credibility in making findings of fact. Id. at 341–42. If an asylum
application is fatally flawed on one essential ground—“for example, for failure to show membership in a
proposed social group”—then a USCIS officer need not examine the remaining elements for asylum. Id.
at 340.




                                                                                                  USCIS000002
            Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 6 of 190
Guidance for Processing Reasonable Fear, Credible Fear, Asylum, and Refugee Claims in Accordance
with Matter of A-B-
Page 3

    III. Proving Persecution or a Well-Founded Fear of Persecution Based on Membership in a
        Particular Social Group

As an initial matter, an applicant seeking asylum or refugee status based on membership in a particular
social group must present facts that clearly identify the proposed particular social group. Matter of A-B-,
27 I&N Dec. at 344 (“an applicant seeking asylum or withholding of removal based on membership in a
particular social group must clearly indicate, on the record and before the immigration judge, the exact
delineation of any proposed particular social group.”).

For claims based on membership in a particular social group, an applicant has the burden to prove: (1)
membership in a particular group, which is composed of members who share a common immutable
characteristic, is defined with particularity, and is socially distinct within the society in question; (2) that
her membership in that group is a central reason for her persecution; and (3) that the alleged harm is
inflicted by the government of her home country or by persons that the government is unwilling or
unable to control. INA § 208(b)(1)(B)(i); Matter of A-B-, 27 I&N Dec. at 320.

        A. Legal Framework for Analysis of Particular Social Group Claims

            i. Immutability

The members of a proposed social group must have “a common immutable characteristic.” Matter of A-
B-, 27 I&N Dec. at 320; see also Matter of M-E-V-G-, 26 I&N Dec. at 237-38 (“Our interpretation of the
phrase ‘membership in a particular social group’ incorporates the common immutable characteristic
standard set forth in Matter of Acosta, 19 I&N Dec. [211,] 233 [(BIA 1985)], because members of a
particular social group would suffer significant harm if asked to give up their group affiliation, either
because it would be virtually impossible to do so or because the basis of affiliation is fundamental to the
members’ identities or consciences.”).

            ii. Particularity

The Attorney General reaffirmed that the particular social group also must be defined with particularity.
Matter of A-B-, 27 I&N Dec. at 320, 335-36. A group is particular if the “group can accurately be
described in a manner sufficiently distinct that the group would be recognized, in the society in question,
as a discrete class of persons.” Id. at 330 (citing Matter of E-A-G-, 24 I&N Dec. 591, 594 (BIA 2008)).
A particular social group must not be “amorphous, overbroad, diffuse, or subjective,” and “not every
‘immutable characteristic’ is sufficiently precise to define a particular social group.” Id. at 335 (citing
Matter of M-E-V-G-, 26 I&N Dec. at 239). For example, the combined terms “married,” “women,” and
“unable to leave the relationship” are unlikely to be sufficiently particular even though the terms
“married” and “women” may independently have commonly understood definitions within the relevant
society. See Matter of A-B-, 27 I&N Dec. at 335. Officers must analyze each case on its own merits in
the context of the society where the claim arises. An officer’s analysis of a proposed social group is
incomplete whenever the defining terms of the proposed group are analyzed in isolation, rather than
collectively. See id.




                                                                                                   USCIS000003
             Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 7 of 190
Guidance for Processing Reasonable Fear, Credible Fear, Asylum, and Refugee Claims in Accordance
with Matter of A-B-
Page 4

Similarly, the Attorney General addressed proposed groups defined by their vulnerability to crime. A
“particular” social group is a specific segment of the population. See id. at 322. Persecution on account
of a protected ground can occur within the context of generalized violence. See, e.g., Konan v. Att’y
Gen. of the U.S., 432 F.3d 497, 503-06 (3d Cir. 2005); Vente v. Gonzales, 415 F.3d 296, 301-02 (3d Cir.
2005); Matter of Villalta, 20 I&N Dec. 142 (BIA 1990). However, in societies where virtually everyone
is at risk of crime—or broad swaths of society are at risk of crime—groups defined by vulnerability to
crime are not a subdivision of the society, but instead are typical of the society as a whole. See Matter
of A-B-, 27 I&N Dec. at 335. “[G]roups comprising persons who are ‘resistant to gang violence’ and
susceptible to violence from gang members on that basis ‘are too diffuse to be recognized as a particular
social group.’ . . . Victims of gang violence often come from all segments of society, and they possess
no distinguishing characteristic or concrete trait that would readily identify them as members of such a
group.” Id. at 335. Thus, “[s]ocial groups defined by their vulnerability to private criminal activity
likely lack the particularity required . . . given that broad swaths of society may be susceptible to
victimization.” Id.

             iii. Social Distinction

The Attorney General also reaffirmed that to satisfy the social distinction requirement, a particular social
group “must be perceived as a group by society.” Id. at 330. “[I]f the common immutable characteristic
were known, those with the characteristic in the society in question would be meaningfully distinguished
from those who do not have it.” Id. (citing Matter of M-E-V-G-, 26 I&N Dec. at 238). In other words,
“[m]embers of a particular social group will generally understand their own affiliation with that group,
as will other people in their country.” Id.

The Attorney General offered examples of how these last two requirements of a particular social
group—particularity and social distinction—work together. If a group is defined too narrowly, such as
“Guatemalan women who are unable to leave their domestic relationships where they have children in
common,” then the group will likely not be socially distinct. Id. at 336. But if the proposed group is too
broad, such as persons who are “resistant to gang violence” and susceptible to violence from gang
members on that basis, then the group will likely not have definable boundaries and thus not be
particular. Id. at 335. This is why the evidence presented must precisely demonstrate the particular
social group claimed. 2

In contrast, a tribe or a clan often constitutes a particular social group, because they have highly
recognizable, immutable characteristics that have discrete boundaries. Id. at 336. As with all proposed
particular social groups, officers should carefully apply the statutory factors to determine whether the
group qualifies under the law.




2
  Asylum officers are reminded that interviews are to be conducted in a nonadversarial manner with the purpose to elicit all
relevant and useful information bearing on the applicant’s eligibility for asylum. See 8 C.F.R. § 208.9(b).




                                                                                                               USCIS000004
              Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 8 of 190
Guidance for Processing Reasonable Fear, Credible Fear, Asylum, and Refugee Claims in Accordance
with Matter of A-B-
Page 5

              iv. Defined Independently of the Persecution at Issue
The Attorney General reaffirmed in Matter of A-B- that, to be cognizable, a particular social group
“must exist independently of the harm asserted.” 27 I&N Dec. at 334; see also id. at 335 (“The
individuals in the group must share a narrowing characteristic other than their risk of being persecuted”
(quoting Rreshpja v. Gonzales, 420 F.3d 551, 556 (6th Cir. 2005))). This requirement is essential
because otherwise, “the definition of the group moots the need to establish actual persecution.” Id.

The proposed group in Matter of A-B- was “married women in Guatemala who are unable to leave their
relationship.” Id. at 336. The Attorney General observed that this formulation “was effectively defined
to consist of women in Guatemala who are victims of domestic abuse because the inability ‘to leave’
was created by [the] harm or threatened harm.” Id. at 335. Such a formulation would generally not
share a “‘narrowing characteristic other than their risk of being persecuted.’” Id. (quoting Rreshpja v.
Gonzales, 420 F.3d 551, 556 (6th Cir. 2005)). Indeed, the Attorney General criticized Matter of A-R-C-
G-, which “never considered” whether this proposed particular social group met this requirement. Id.

The above analysis casts doubt on whether a particular social group defined solely by the ability to leave
a relationship can be sufficiently particular. Even if “unable to leave” were particular, the applicant
must show something more than the danger of harm from an abuser if the applicant tried to leave,
because that would amount to circularly defining the particular social group by the harm on which the
asylum claim was based. Officers should carefully examine any proposed particular social group to
ascertain whether it contains any attributes that “exist independently of the harm asserted.”

         B. Proving Persecution, Nexus, and Internal Relocation

                  i.        Persecution

Applicants must demonstrate past persecution or the requisite likelihood of future persecution. 3 The
Attorney General observed that “persecution” consists of three elements: (1) it involves “an intent to
target a belief or characteristic,” (2) “the level of harm must be severe,” and (3) “the harm or suffering
must be inflicted either by the government of a country or by persons or an organization that the
government was unable or unwilling to control.” Matter of A-B-, 27 I&N Dec. at 337 (quotation marks
omitted); see also id. (observing that “private criminals are more often motivated by greed or vendettas
than by an intent to ‘overcome the protected characteristic of the victim’” (quoting Matter of Kasinga,
21 I&N Dec. 357, 365 (BIA 1996) (alterations omitted))).



3
 Persecution is defined as “a threat to the life or freedom of, or the infliction of suffering or harm upon, those who differ in a
way regarded as offensive.” Matter of Acosta, 19 I&N Dec. 211, 222 (BIA 1985), modified on other grounds, Matter of
Mogharrabi, 19 I&N Dec. 439 (BIA 1987). As used in section 101(a)(42)(A) of the INA, the word “persecution” “clearly
contemplates that harm or suffering must be inflicted upon an individual . . . for possessing a belief or characteristic a
persecutor seeks to overcome.” Id. at 223, as modified by Matter of Kasinga, 21 I&N Dec. 357, 365 (BIA 1996); see Matter
of A-B-, 27 I&N Dec. at 337 (citing Matter of Kasinga). It “does not embrace harm arising out of civil strife or anarchy,” a
definition specifically rejected by Congress by excluding the term “displaced persons” from the Senate’s version of the
Refugee Act of 1980. Id.




                                                                                                                   USCIS000005
           Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 9 of 190
Guidance for Processing Reasonable Fear, Credible Fear, Asylum, and Refugee Claims in Accordance
with Matter of A-B-
Page 6

In a case where the alleged persecutor is not affiliated with the government, the applicant must show the
government is unable or unwilling to protect him or her. Id. at 337. When the harm is at the hands of a
private actor, the applicant must show more than the government’s difficulty controlling the private
behavior. The applicant must show the government condoned the private actions or at least
demonstrated a complete helplessness to protect the victim. Id. (asylum claim not established where
“the respondent was able to divorce and move away from her ex-husband, [the alleged persecutor,] and
that she was able to obtain from the El Salvadoran government multiple protective orders against him.”).

The mere fact that a country has civil strife or anarchy resulting in displaced persons or that it has
problems effectively policing certain crimes, like domestic violence or gang-related activities, or that
certain populations are or are more likely to become victims of crimes or violence, cannot, by itself,
establish eligibility for asylum or refugee status. See id. at 337-38, 343-44.

In general, in light of the above standards, claims based on membership in a putative particular
social group defined by the members’ vulnerability to harm of domestic violence or gang violence
committed by non-government actors will not establish the basis for asylum, refugee status, or a
credible or reasonable fear of persecution. Id. at 320; see also id. (“While I do not decide that
violence inflicted by non-governmental actors may never serve as the basis for an asylum or withholding
application based on membership in a particular social group, in practice such claims are unlikely to
satisfy the statutory grounds for proving group persecution that the government is unable or unwilling to
address.”); id. at 337–38 (“The fact that the local police have not acted on a particular report of an
individual crime does not necessarily mean that the government is unwilling or unable to control crime,
any more than it would in the United States. There may be many reasons why a particular crime is not
successfully investigated and prosecuted. Applicants must show not just that the crime has gone
unpunished, but that the government is unwilling or unable to prevent it.”). Id.

               ii.     Nexus

Membership in the particular social group must also be a central reason for the persecution. Aliens may
suffer threats to their lives or freedom, or experience suffering or harm for a number of reasons,
including social, economic, family, or personal circumstances. But, as the Attorney General emphasized
in Matter of A-B-, “the asylum statute does not provide redress for all misfortune.” Id. at 318. The
asylum statute was not intended as a remedy for “the numerous personal altercations that invariably
characterize economic and social relationships.” Id. at 322. As such, when a private actor inflicts
violence based on a personal relationship with the victim, the victim’s membership in a larger group
often will not be “one central reason” for the abuse. Id. at 338–39. In a particular case, the evidence
may establish that a victim of domestic violence was attacked based solely on her preexisting personal
relationship with her abuser. Also, even if the persecutor is a member of the government, there is no
governmental nexus if the dispute is a “purely personal matter.” Id. at 339 n.10.

               iii.    Internal Relocation

All officers must also consider whether internal relocation in the alien’s home country presents a
reasonable alternative before granting asylum or refugee status. Id. at 345 (“Beyond the standards that
victims of private violence must meet in proving refugee status in the first instance, they face the




                                                                                               USCIS000006
           Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 10 of 190
Guidance for Processing Reasonable Fear, Credible Fear, Asylum, and Refugee Claims in Accordance
with Matter of A-B-
Page 7

additional challenge of showing that internal relocation is not an option (or in answering DHS’s
evidence that relocation is possible). When the applicant has suffered personal harm at the hands of
only a few specific individuals, internal relocation would seem more reasonable than if the applicant
were persecuted, broadly, by her country’s government.”). If an asylum applicant does not show past
persecution, then he or she “bear[s] the burden of establishing that it would not be reasonable for him or
her to relocate, unless the persecution is by a government or government-sponsored.” 8 C.F.R.
§ 208.13(b)(3)(i). If the asylum applicant does establish past persecution or if the persecutor is a
government or is government-sponsored, then the officer must presume that internal relocation is
unreasonable “unless the Service establishes by a preponderance of the evidence that, under all the
circumstances, it would be reasonable for the applicant to relocate.” Id. § 208.13(b)(3)(ii). In cases
where internal relocation presents a reasonable solution, the officer should deny the applicant’s claim
consistent with the regulations. Id § 208.13(b)(1)(i)(B), (b)(2)(ii).
         C. Evaluating Credibility

An officer must also take into account an applicant’s overall credibility when adjudicating a reasonable
fear, credible fear, asylum, or refugee claim. There is no presumption of credibility for such claims.
Rather, the applicant must demonstrate that he or she is credible. A negative credibility determination
alone is sufficient to deny an asylum application and, consequently, to issue a negative credible fear or
reasonable fear determination. See INA §§ 208(b)(1)(B)(iii), 235(b)(1)(B)(v), 241(b)(3)(C).

To determine whether an applicant or a witness is credible, the officer must consider the totality of the
circumstances and all relevant factors, including the demeanor, candor, or responsiveness of the
applicant; the inherent plausibility of the applicant’s account; the consistency between the applicant’s
written and oral statements; and any inaccuracies or falsehoods in such statements. INA §
208(b)(1)(B)(iii); see also Matter of J-Y-C, 24 I&N Dec. at 262. Whether the inconsistencies,
inaccuracies, or falsehoods go to the heart of the applicant’s claim are irrelevant. INA §
208(b)(1)(B)(iii); see also Matter of J-Y-C, 24 I&N Dec. at 262.

   IV.       Exercising Discretion

Finally, the Attorney General emphasized in Matter of A-B- that asylum is a discretionary form of relief
from removal. Therefore, once an officer has determined that an applicant is eligible for asylum, he or
she must then decide whether to favorably exercise discretion by granting asylum. “[A] favorable
exercise of discretion is a discrete requirement for the granting of asylum and should not be presumed or
glossed over solely because an applicant otherwise meets the burden of proof for asylum eligibility
under the INA.” Id. at 345 n.12.

In exercising discretion, officers should consider any relevant factor, including but not limited to: “the
circumvention of orderly refugee procedures; whether the alien passed through any other countries or
arrived in the United States directly from her country; whether orderly refugee procedures were in fact
available to help her in any country she passed through; whether he or she made any attempts to seek
asylum before coming to the United States; the length of time the alien remained in a third country; and
his or her living conditions, safety, and potential for long-term residency there.” Id. (citing Matter of
Pula, 19 I&N Dec. 467, 473–74 (BIA 1987)). Of particular note, the BIA has held that unlawful entry




                                                                                               USCIS000007
          Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 11 of 190
Guidance for Processing Reasonable Fear, Credible Fear, Asylum, and Refugee Claims in Accordance
with Matter of A-B-
Page 8

“is a proper and relevant discretionary factor” and can even be a “serious adverse factor,” but “should
not be considered in such a way that the practical effect is to deny relief in virtually all cases” and that
“the totality of the circumstances and actions of an alien in his flight from the country where he fears
persecution should be examined in determining whether a favorable exercise of discretion is warranted.”
Pula, 19 I&N at 473. The BIA has also instructed that “[t]he danger of persecution will outweigh all but
the most egregious adverse factors.” Matter of Kasinga, 21 I&N Dec. 357, 367 (BIA 1996).

Specifically, USCIS personnel may find an applicant’s illegal entry, including any intentional evasion of
U.S. authorities, and including any conviction for illegal entry where the alien does not demonstrate
good cause for the illegal entry, to weigh against a favorable exercise of discretion. In particular, “the
circumvention of orderly refugee procedures” factor may take into account whether the alien entered the
United States without inspection and, if not, whether the applicant had other ways to lawfully enter this
country. For example, the applicant might show that the illegal entry was necessary to escape imminent
harm and that he or she was thereby prevented from presenting himself or herself at a designated United
States POE. An officer should consider whether the applicant demonstrated ulterior motives for the
illegal entry that are inconsistent with a valid asylum claim that the applicant wished to present to U.S.
authorities.

   V.      Credible Fear and Reasonable Fear Interviews

When aliens who are inadmissible under INA § 212(a)(6)(C) or § 212(a)(7) indicate either an intention
to apply for asylum under INA § 208 or a fear of persecution or torture, an asylum officer will conduct a
credible fear interview. INA § 235(b)(1)(A)(ii). Credible fear means a “significant possibility, taking
into account the credibility of the statements made by the alien in support of the alien’s claim and such
other facts as are known to the officer, that the alien could establish eligibility for asylum under section
208.” Id. § 235(b)(1)(B)(v).

An asylum officer will conduct a reasonable fear interview when an alien is subject to either, (1) a final
administrative removal order under INA § 238(b) or (2) a prior reinstated order of removal, exclusion, or
deportation under INA § 241(a)(5), and indicates a fear of persecution or torture. The “reasonable
possibility” standard is the same standard required to establish eligibility for asylum (the “well-founded
fear” standard). The reasonable fear standard in this context is used not as part of an eligibility
determination for asylum, but rather as a screening mechanism to determine whether an individual may
be able to establish entitlement in Immigration Court to INA § 241(b)(3) withholding of removal, or
withholding or deferral of removal pursuant to the regulations implementing the U.S. obligations under
Article 3 of the Convention against Torture.

When conducting a credible fear or reasonable fear interview, an asylum officer must determine what
law applies to the applicant’s claim. The asylum officer should apply all applicable precedents of the
Attorney General and the BIA, Matter of E-L-H-, 23 I&N Dec. 814, 819 (BIA 2005), which are binding
on all immigration judges and asylum officers nationwide. The asylum officer should also apply the
case law of the relevant federal circuit court, to the extent that those cases are not inconsistent with
Matter of A-B-. See, e.g., Matter of Fajardo Espinoza, 26 I&N Dec. 603, 606 (BIA 2015). The relevant
federal circuit court is the circuit where the removal proceedings will take place if the officer makes a




                                                                                               USCIS000008
            Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 12 of 190
Guidance for Processing Reasonable Fear, Credible Fear, Asylum, and Refugee Claims in Accordance
with Matter of A-B-
Page 9

positive credible fear or reasonable fear determination. See Matter of Gonzalez, 16 I&N Dec. 134, 135–
36 (BIA 1977); Matter of Waldei, 19 I&N Dec. 189 (BIA 1984).

But removal proceedings can take place in any forum selected by DHS, and not necessarily the forum
where the intending asylum applicant is located during the credible fear or reasonable fear interview.
Because an asylum officer cannot predict with certainty where DHS will file a Notice to Appear or
Notice of Referral to Immigration Judge, and because there may not be removal proceedings if the
officer concludes the alien does not have a credible fear or reasonable fear and the alien does not seek
review from an immigration judge, the asylum officer should faithfully apply precedents of the Board
and, if necessary, the circuit where the alien is physically located during the credible fear interview.

Matter of A-B-, as discussed above in Section III, explained the standards for “eligibility for asylum
under section 208” based on a particular social group. Therefore, if an applicant claims asylum based on
membership in a particular social group, then officers must factor the above standards into their
determination of whether an applicant has a credible fear or reasonable fear of persecution based on
membership in a particular social group. Asylum officers should bear in mind that in considering
credible or reasonable fear claims, they must “consider whether the alien’s case presents novel or unique
issues that merit consideration in a full hearing before an immigration judge.” 8 C.F.R. § 208.30(a)(4).

   VI.       Summary

Under current precedent, including Matter of A-B-, Matter of M-E-V-G-, and Matter of W-G-R-, there
are at least five basic inquiries that an officer must make in cases involving membership in a particular
social group.

         First, the officers must consider whether the facts presented or otherwise known to the officer
         demonstrate that the applicant is a member of a clearly-defined particular social group, which is
         composed of members who share a common immutable characteristic, is defined with
         particularity, is socially distinct within the society in question, and is not defined by the
         persecution on which the claim is based.

         Second, the officer must require the applicant to prove that membership in the group is a central
         reason for the applicant’s persecution.

         Third, if the alleged persecutor is not affiliated with the government, the officer must require the
         applicant to show that the applicant’s home government is unwilling or unable to protect him or
         her.

         Fourth, the officer must analyze whether internal relocation in the applicant’s home country is
         possible, would protect the applicant from the feared persecution, and presents a reasonable
         alternative to a grant of asylum or refugee status.

         Fifth, apart from the eligibility standards above, the officer must determine whether the applicant
         merits a grant of asylum or refugee status in the officer’s discretion.




                                                                                                 USCIS000009
           Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 13 of 190
Guidance for Processing Reasonable Fear, Credible Fear, Asylum, and Refugee Claims in Accordance
with Matter of A-B-
Page 10

Of course, the applicant must also satisfy all the other elements of the refugee definition in order to be
granted asylum or refugee status. The officer must examine each element separately, even though
certain types of evidence may be relevant to several elements. For example, evidence relevant to
evaluating social distinction for the purpose of deciding whether a particular social group exists is often
also relevant to whether the past or feared harm is “on account of” the applicant’s membership (or
imputed membership) in the particular social group. The same evidence might also be relevant to the
government’s willingness or ability to protect an applicant from a non-government persecutor. Social
attitudes often may affect both an individual persecutor’s motivations and government policies and
practice. While there are often facts that are relevant to more than one aspect of the analysis, those facts
must be analyzed separately, using the appropriate standard, for each element.
Officers should be alert that under the standards clarified in Matter of A-B-, few gang-based or
domestic-violence claims involving particular social groups defined by the members’ vulnerability to
harm may merit a grant of asylum or refugee status—or pass the “significant possibility” test in credible-
fear screenings, INA § 235(b)(1)(B)(v) or the “reasonable possibility” test in reasonable fear
screenings—because an applicant must prove, or establish a significant possibility that, his or her
government is unable or unwilling to protect him or her. The mere fact that perfect policing does not
exist in the applicant’s home country, that the country in question has an extremely high crime rate, or
that certain populations are more likely to be targeted by private criminals, does not itself establish the
home government is “unable or unwilling” to curb the persecution. Again, the home government must
either condone the behavior or demonstrate a complete helplessness to protect victims of such alleged
persecution.

   VII.    Contact

Questions or suggestions regarding this PM should be addressed through appropriate channels to the
Office of Chief Counsel.

   VIII.   Use

This PM is intended solely for the guidance of USCIS personnel in the performance of their official
duties. It is not intended to, does not, and may not be relied upon to create any right or benefit,
substantive or procedural, enforceable at law, or by any individual or other party in removal
proceedings, in litigation with the United States, or in any other form or manner.




                                                                                                USCIS000010
Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 14 of 190




                       2
      Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 15 of 190


From:             Lafferty, John L
To:               RAIO - Asylum Field Office Managers; RAIO - Asylum Field Office Staff; RAIO - Asylum HQ
Cc:               RAIO - Executive Leadership; Zengotitabengoa, Colleen R
Subject:          Asylum Division Interim Guidance - Matter of A-B-, 27 I&N Dec. 316 (A.G. 2018)
Date:             Wednesday, June 13, 2018 5:20:37 PM



Asylum Division colleagues:
 
I’m sure that most of you have heard and/or read about the decision issued by Attorney General
Sessions on Monday in Matter of A-B-, 27 I&N Dec. 316 (A.G. 2018).
 
Below is our Office of Chief Counsel’s summary of the AG’s decision, which is followed by Asylum’s
summaries of two 2014 BIA decisions - Matter of M-E-V-G- and Matter of W-G-R- - that were cited
by the AG in support of his decision.  While we continue to work with our OCC colleagues on final
guidance for the field, we are issuing the following interim guidance on how to proceed with
decision-making on asylum cases and CF/RF screening determinations:
 
    - Matter of A-R-C-G- has been overruled and can no longer be cited to or relied upon as
        supporting your decision-making on an asylum case or in a CF/RF determination.
    - Effective upon issuance of this guidance, no affirmative grant of asylum or positive CF/RF
        screening determination should be signed off on by a supervisor as legally sufficient, or
        issued as a final decision/determination, that specifically cites to or relies upon Matter of A-
        R-C-G- as justification for the result. Instead, it should be returned to the officer for
        reconsideration consistent with the next bullet.
    - All pending and future asylum decisions and CF/RF screening determinations finding that
        the individual has shown persecution or a well-founded fear of persecution on account of
        membership in a particular social group must require that the applicant meet the relevant
        standard by producing evidence that establishes ALL of the following:
            o A cognizable particular social group that is 1) composed of members who share a
                common immutable characteristic, 2) defined with particularity, and 3) socially
                distinct within the society in question;
            o Membership in that PSG;
            o That membership in the PSG was or is a central reason for the past and/or future
                persecution; and
            o The harm was and/or will be inflicted by the government or by non-governmental
                actors that the government is unable or unwilling to control.
                     § When the harm is at the hands of a non-governmental actor, the applicant
                          must show that the government condoned the behavior or demonstrated a
                          complete helplessness to protect the victim. This new decision stresses that,
                          in applying this standard, “[t]he fact that the local police have not acted on a
                          particular report of an individual crime does not necessarily mean that the
                          government is unwilling or unable to control crime, any more than it would
                          in the United States.  There may be many reasons why a particular crime is
                          not successfully investigated and prosecuted.  Applicants must show not just
                          that the crime has gone unpunished, but that the government is unwilling or
                          unable to prevent it.” A-B- at 337-338.   (see RAIO Lesson Plan - Definition of



                                                                                                            USCIS000011
        Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 16 of 190


                        Persecution and Eligibility Based on Past Persecution, Section 4.2 “Entity the
                        Government Is Unable or Unwilling to Control”, for further guidance).
                    § The mere fact that a country may have problems effectively policing certain
                        crimes or that certain populations are more likely to be victims of crime,
                        cannot itself establish an asylum claim.
    -    Every asylum decision and CF/RF screening determination must consider and analyze
         whether internal relocation would be reasonable, as provided for at 8 CFR 208.13 (b).
 
If you have any questions on this interim guidance, please raise them up your local chain of
command so that they can be brought to the attention of HQ Asylum QA Branch.
 
Thank you!!
 
OCC Summary
On June 11, 2018, the Attorney General (AG) issued a precedent decision in Matter of A-B-, 27 I&N
Dec. 316 (A.G. 2018), an asylum case based on domestic violence in which the AG addressed issues
relating to whether, and under what circumstances, being a victim of private criminal activity
constitutes a cognizable particular social group for purposes of asylum and statutory withholding of
removal.  In the decision, the AG overruled the Board of Immigration Appeals’ (BIA) precedent
decision in Matter of A-R-C-G-, 26 I&N Dec. 388 (BIA 2014), on which the BIA had relied in finding
the respondent eligible for asylum.  The AG found that, in analyzing the particular social group at
issue in A-R-C-G-, “married women in Guatemala who are unable to leave their relationship,” the
BIA had failed to correctly apply the legal standards for cognizable particular social group set forth in
Matter of M-E-V-G, 26 I&N Dec. 227 (BIA 2014), and Matter of W-G-R-, 26 I&N Dec. 208 (BIA 2014),
which require that a group be composed of members who share a common immutable
characteristic, defined with particularity, and socially distinct within the society in question.  In
addition, the AG articulated that membership in the particular social group must be a central reason
for the persecution, and asylum officers must consider whether internal relocation is reasonable in
every case before granting asylum.  In cases where the persecutor is a non-government actor, the
applicant must show the government condoned the behavior or demonstrated a complete
helplessness to protect the victim.
 
Under 8 CFR 1003.1(g), “decisions of the [BIA], and decisions of the Attorney General, shall be
binding on all officers and employees of the Department of Homeland Security …” and “shall serve
as precedents in all proceedings involving the same issue or issues.”  Accordingly, Matter of A-B- is
effective immediately and binding on officers.  Officers should not cite or rely upon Matter of A-R-C-
G- in any adjudications going forward.  Officers should continue to follow other binding precedent to
the extent they are consistent with Matter of A-B-, including Matter of M-E-V-G and Matter of W-
G-R-, both of which were cited favorably in the AG’s decision.  As a reminder, we have reproduced
below the guidance issued in 2014 in reference to those decisions.
 
Further guidance will be forthcoming as we continue to review the decision in Matter of A-B- and
consult with other components of DHS.
 
Matter of M-E-V-G-, 26 I&N Dec. 227 (BIA 2014) – available at



                                                                                                 USCIS000012
      Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 17 of 190


http://www.justice.gov/eoir/vll/intdec/vol26/3795.pdf
 
The respondent in M-E-V-G- was a citizen of Honduras who feared persecution at the hands of
gangs in Honduras.  He claimed membership in a PSG of Honduran youth who have been actively
recruited by gangs but who have refused to join because they oppose the gang.  The Board decided
M-E-V-G- on remand from the Third Circuit, following oral arguments before the Board in
December 2012.  See Valdiviezo-Galdamez v. Attorney General of the U.S., 663 F.3d 582 (3d Cir.
2011).
 
In response to the Third Circuit’s remand of Validiviezo-Galdamez, the Board in M-E-V-G- posited a
three-part test to flesh out the definition of a PSG.  An applicant for asylum or withholding of
removal seeking relief based on “membership in a particular social group” must establish that the
group is: (1) composed of members who share a common immutable characteristic; (2) defined
with particularity; and (3) socially distinct within the society in question.  The Board noted that
when Matter of Acosta, 19 I&N Dec. 211 (BIA 1985), was decided, there were few PSG claims, but
the experience of three decades indicated that Acosta has led to confusion and inconsistency.  The
Board noted that it added the social visibility and particularity requirements as a refinement in order
to provide clarification.  The Board reasoned that a refinement is necessary because in making the
PSG ground like the other protected grounds of race, religion, nationality, and political opinion, the
protected grounds share not only an immutable characteristic, but also “an external perception
component within a given society.”  M-E-V-G-, 26 I&N Dec. at 236.
 
Specifically, the Board in M-E-V-G- renamed the “social visibility” requirement as “social
distinction,” clarifying that social distinction does not require literal visibility or “outwardly
observable characteristics.”  26 I&N Dec. at 238.  Rather, social distinction involves examining
whether “those with the characteristic in the society in question would be meaningfully
distinguished from those who do not have it.”  Id.  The Board also clarified that social distinction
relates to society’s, not the persecutor’s, perception, though the persecutor’s perceptions may be
relevant to social distinction.  The Board defined particularity as requiring that a group “be defined
by characteristics that provide a clear benchmark for determining who falls within the group.”  Id. at
239.  Membership in a PSG can be established through “[e]vidence such as country conditions
reports, expert witness testimony, and press accounts of discriminatory laws and policies, historical
animosities, and the like.”  Id. at 244.
 
The Board in M-E-V-G- noted that it had rejected the respondent’s gang-related claim in the past
based on its decisions in the companion cases of Matter of S-E-G-, 24 I&N Dec. 579 (BIA 2008), and
Matter of E-A-G-, 24 I&N Dec. 591 (BIA 2008).  The Board, however, acknowledged that S-E-G- and
E-A-G- “should not be read as a blanket rejection of all factual scenarios involving gangs.”  M-E-V-
G-, 26 I&N Dec. at 251.  The Board remanded M-E-V-G- to the Immigration Judge for further
proceedings consistent with the Board’s clarifications. 
 
Matter of W-G-R-, 26 I&N Dec. 208 (BIA 2014) – available at
http://www.justice.gov/eoir/vll/intdec/vol26/3794.pdf
 
The respondent in W-G-R- was a citizen of El Salvador who was a member of the Mara 18 gang for




                                                                                               USCIS000013
      Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 18 of 190


less than a year and who was attacked by members of his former gang after he left the gang.  The
respondent claimed that he feared persecution on account of his membership in a PSG consisting of
“former members of the Mara 18 gang in El Salvador who have renounced their gang membership.”
 An Immigration Judge found that the respondent did not establish that he was persecuted on
account of his membership in a PSG. 
 
On appeal, the Board found that the respondent did not establish that “former members of the
Mara 18 gang in El Salvador who have renounced their gang membership” constitute a PSG or that
there is a nexus between the harm feared by the applicant and his status as a former gang member.
 
The Board in W-G-R- first determined that the respondent is not a member of a PSG.  According to
the Board, the group of “former members of the Mara 18 gang in El Salvador who have renounced
their gang membership” does not constitute a PSG because it fails both the particularity and social
distinction requirements.  On particularity, the Board required further specificity, stating that “when
a former association is the immutable characteristic that defines a proposed group, the group will
often need to be further defined with respect to the duration or strength of the members’ active
participation in the activity and the recency of their active participation.…”  26 I&N Dec. at 221-22. 
On social distinction, the Board found little evidence that Salvadoran society recognized the
proposed PSG as a distinct group.  While the Board referenced one report asserting a stigma against
tattooed former gang members, the Board questioned whether the discrimination was instead due
to the difficulty in distinguishing former gang members from individuals suspected to be active gang
members. 
 
In addition, the Board concluded that the respondent’s claim lacked a nexus between the feared
harm and his status as a former gang member.  The Board attributed the gang’s motives to their
“desire to enforce their code of conduct and punish infidelity to the gang,” rather than the
respondent’s status as a former gang member.  W-G-R-, 26 I&N Dec. at 224.  Accordingly, the
respondent’s appeal was dismissed.
 




                                                                                               USCIS000014
Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 19 of 190




                       3
            Case
Matter of A-B-, 27 I.1:18-cv-01853-EGS
                     & N. Dec. 316 (2018)              Document 100 Filed 11/07/18 Page 20 of 190




     KeyCite Yellow Flag - Negative Treatment
Distinguished by United States v. Reyes-Romero, W.D.Pa., July 2, 2018                                                         
                      27 I. & N. Dec. 316 (U.S.Atty.Gen.), Interim Decision 3929, 2018 WL 3091048

                                                      U.S. Department of Justice

                                                    Office of the Attorney General

                                                 MATTER OF A-B-, RESPONDENT

                                     Decided by Attorney General June 11, 2018
 **1 *316 (1) Matter of A-R-C-G-, 26 I&N Dec. 338 (BIA 2014) is overruled. That decision was wrongly decided and
should not have been issued as a precedential decision.

(2) An applicant seeking to establish persecution on account of membership in a “particular social group” must
demonstrate: (1) membership in a group, which is composed of members who share a common immutable characteristic,
is defined with particularity, and is socially distinct within the society in question; and (2) that membership in the group
is a central reason for her persecution. When the alleged persecutor is someone unaffiliated with the government, the
applicant must also show that her home government is unwilling or unable to protect her.

(3) An asylum applicant has the burden of showing her eligibility for asylum. The applicant must present facts that
establish each element of the standard, and the asylum officer, immigration judge, or the Board has the duty to determine
whether those facts satisfy all of those elements.

(4) If an asylum application is fatally flawed in one respect, an immigration judge or the Board need not examine the
remaining elements of the asylum claim.

(5) The mere fact that a country may have problems effectively policing certain crimes or that certain populations are
more likely to be victims of crime, cannot itself establish an asylum claim.

(6) To be cognizable, a particular social group must exist independently of the harm asserted in an application for asylum.

(7) An applicant seeking to establish persecution based on violent conduct of a private actor must show more than the
government's difficulty controlling private behavior. The applicant must show that the government condoned the private
actions or demonstrated an inability to protect the victims.

(8) An applicant seeking asylum based on membership in a particular social group must clearly indicate on the record
the exact delineation of any proposed particular social group.

(9) The Board, immigration judges, and all asylum officers must consider, consistent with the regulations, whether
internal relocation in the alien's home country presents a reasonable alternative before granting asylum.




                                          *317 BEFORE THE ATTORNEY GENERAL

On March 7, 2018, I directed the Board of Immigration Appeals (“Board”) to refer for my review its decision in this
matter, see 8 C.F.R. § 1003.1(h)(1)(i), and I invited the parties and any interested amici to submit briefs addressing
questions relevant to that certification. Matter of A-B-, 27 I&N Dec. 227 (A.G. 2018). Specifically, I sought briefing on



                 © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                     1
                                                                                                             USCIS000015
            Case
Matter of A-B-, 27 I.1:18-cv-01853-EGS
                     & N. Dec. 316 (2018)       Document 100 Filed 11/07/18 Page 21 of 190


whether, and under what circumstances, being a victim of private criminal activity constitutes a cognizable “particular
social group” for purposes of an application for asylum or withholding of removal.

 **2 For the reasons set forth in the accompanying opinion, I vacate the Board's December 6, 2016 decision and remand
this case to the immigration judge for further proceedings. Consistent with the test developed by the Board over the past
several decades, an applicant seeking to establish persecution on account of membership in a “particular social group”
must satisfy two requirements. First, the applicant must demonstrate membership in a group, which is composed of
members who share a common immutable characteristic, is defined with particularity, and is socially distinct within the
society in question. And second, the applicant's membership in that group must be a central reason for her persecution.
When, as here, the alleged persecutor is someone unaffiliated with the government, the applicant must show that flight
from her country is necessary because her home government is unwilling or unable to protect her.

Although there may be exceptional circumstances when victims of private criminal activity could meet these
requirements, they must satisfy established standards when seeking asylum. Such applicants must establish membership
in a particular and socially distinct group that exists independently of the alleged underlying harm, demonstrate that their
persecutors harmed them on account of their membership in that group rather than for personal reasons, and establish
that the government protection from such harm in their home country is so lacking that their persecutors' actions can be
attributed to the government. Because Matter of A-R-C-G-, 26 I&N Dec. 388 (BIA 2014), recognized a new particular
social group without correctly applying these standards, I overrule that case and any other Board precedent to the extent
those other decisions are inconsistent with the legal conclusions set forth in this opinion.
 
                                                           OPINION

The Immigration and Nationality Act (“INA”) authorizes the Attorney General to grant asylum if an alien is unable
or unwilling to return to her country of origin because she has suffered past persecution or has a well- *318 founded
fear of future persecution on account of “race, religion, nationality, membership in a particular social group, or political
opinion.” 8 U.S.C. §§ 1101(a)(42)(A), 1158(b)(1)(a), (b)(i). A recurring question in asylum law is determining whether
alleged persecution was based on their membership in a ““““particular social group.” Over the past thirty years, this
question has recurred frequently before the Board and the courts of appeals, and the standard has evolved over time.

The prototypical refugee flees her home country because the government has persecuted her--either directly through its
own actions or indirectly by being unwilling or unable to prevent the misconduct of non-government actors--based upon
a statutorily protected ground. Where the persecutor is not part of the government, the immigration judge must consider
both the reason for the harm inflicted on the asylum applicant and the government's role in sponsoring or enabling such
actions. An alien may suffer threats and violence in a foreign country for any number of reasons relating to her social,
economic, family, or other personal circumstances. Yet the asylum statute does not provide redress for all misfortune. It
applies when persecution arises on account of membership in a protected group and the victim may not find protection
except by taking refuge in another country.

 **3 The INA does not define “persecution on account of . . . membership in a particular social group.” The Board first
addressed the term in Matter of Acosta, 19 I&N Dec. 211, 233 (BIA 1985), where it interpreted a “particular social group”
in a manner consistent with the other four grounds of persecution identified in section 1101(a)(42)(A)--race, religion,
nationality, or political opinion. Id. The Board concluded that a “particular social group” required a “group of persons
all of whom share a common, immutable characteristic” that “the members of the group either cannot change, or should
not be required to change because it is fundamental to their individual identities or consciences.” Id. The Board noted
that the “shared characteristic might be an innate one such as sex, color, or kinship ties, or in some circumstances, it
might be a shared past experience such as former military leadership or land ownership.” Id.




               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                       2
                                                                                                             USCIS000016
            Case
Matter of A-B-, 27 I.1:18-cv-01853-EGS
                     & N. Dec. 316 (2018)       Document 100 Filed 11/07/18 Page 22 of 190


In Matter of R-A-, 22 I&N Dec. 906, 917-23 (BIA 1999) (en banc), the Board considered whether a victim of domestic
violence could establish refugee status as a member of a particular social group consisting of similarly situated women.
The Board held that the mere existence of shared circumstances would not turn those possessing such characteristics
into a particular social group. Id. at 919. Rather, the members of a particular social group must not merely share an
immutable characteristic, but must also be recognized as a distinct group in the alien's society, id. at 918-19, and the
persecution must be motivated by membership in that social group, id. at 919-22. Attorney General Reno vacated that
decision for reconsideration in *319 light of a proposed regulation, see 22 I&N Dec. 906, 906 (A.G. 2001), but no final
rule ever issued, and the case was eventually resolved in 2009 without further consideration by the Board. Despite the
vacatur of R-A-, both the Board and the federal courts have continued to treat its analysis as persuasive.

In the years after Matter of R-A-, the Board refined the legal standard for particular social groups. By 2014, the Board
had clarified that applicants for asylum seeking relief based on “membership in a particular social group” must establish
that their purported social group is “(1) composed of members who share a common immutable characteristic, (2) defined
with particularity, and (3) socially distinct within the society in question.” Matter of M-E-V-G, 26 I&N Dec. 227, 237
(BIA 2014). Applicants must also show that their membership in the particular social group was a central reason for their
persecution. See 8 U.S.C. § 1158(b)(1)(B)(i); Matter of W-G-R-, 26 I&N Dec. 208, 224 (BIA 2014). Where an asylum
applicant claims that the persecution was inflicted by private conduct, she must also establish that the government was
unable or unwilling to protect her. See, e.g., Acosta, 19 I&N Dec. at 222.

 **4 Later that year, the Board decided A-R-C-G-, which recognized “married women in Guatemala who are unable to
leave their relationship” as a particular social group--without performing the rigorous analysis required by the Board's
precedents. 26 I&N Dec. at 389; see id. at 390-95. Instead, the Board accepted the concessions by the Department of
Homeland Security (“DHS”) that the respondent suffered harm rising to the level of past persecution, that she was a
member of a qualifying particular social group, and that her membership in that group was a central reason for her
persecution. Id. at 395.

I do not believe A-R-C-G- correctly applied the Board's precedents, and I now overrule it. The opinion has caused
confusion because it recognized an expansive new category of particular social groups based on private violence. Since
that decision, the Board, immigration judges, and asylum officers have relied upon it as an affirmative statement of law,
even though the decision assumed its conclusion and did not perform the necessary legal and factual analysis. When
confronted with asylum cases based on purported membership in a particular social group, the Board, immigration
judges, and asylum officers must analyze the requirements as set forth in this opinion, which restates and where
appropriate, elaborates upon, the requirements set forth in M-E-V-G and W-G-R-.

In this matter, the immigration judge initially denied the respondent's asylum claim, which arises out of allegations of
domestic abuse suffered in El Salvador. In reversing the immigration judge's decision, the Board did little more than cite
A-R-C-G- in finding that she met her burden of *320 establishing that she was a member of a particular social group.
In addition to failing meaningfully to consider that question or whether the respondent's persecution was on account of
her membership in that group, the Board gave insufficient deference to the factual findings of the immigration judge.

For these and other reasons, I vacate the Board's decision and remand for further proceedings before the immigration
judge consistent with this opinion. In so doing, I reiterate that an applicant for asylum on account of her membership
in a purported particular social group must demonstrate: (1) membership in a particular group, which is composed of
members who share a common immutable characteristic, is defined with particularity, and is socially distinct within the
society in question; (2) that her membership in that group is a central reason for her persecution; and (3) that the alleged
harm is inflicted by the government of her home country or by persons that the government is unwilling or unable to
control. See M-E-V-G-, 26 I&N Dec. at 234-44; W-G-R-, 26 I&N Dec. at 209-18, 223-24 & n.8. Furthermore, when the
applicant is the victim of private criminal activity, the analysis must also ““““consider whether government protection
is available, internal relocation is possible, and persecution exists countrywide.” M-E-V-G-, 26 I&N Dec. at 243.



               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                       3
                                                                                                             USCIS000017
            Case
Matter of A-B-, 27 I.1:18-cv-01853-EGS
                     & N. Dec. 316 (2018)      Document 100 Filed 11/07/18 Page 23 of 190



**5 Generally, claims by aliens pertaining to domestic violence or gang violence perpetrated by non-governmental
actors will not qualify for asylum. 1 While I do not decide that violence inflicted by non-governmental actors may never
serve as the basis for an asylum or withholding application based on membership in a particular social group, in practice
such claims are unlikely to satisfy the statutory grounds for proving group persecution that the government is unable
or unwilling to address. The mere fact that a country may have problems effectively policing certain crimes--such as
domestic violence or gang violence--or that certain populations are more likely to be victims of crime, cannot itself
establish an asylum claim.
 
                                                             I.

The respondent, a native and citizen of El Salvador, entered the United States illegally and was apprehended by U.S.
Customs and Border Protection agents in July 2014. After being placed in removal proceedings, the respondent filed
an application for asylum and withholding of removal under *321 the INA, 8 U.S.C. §§ 1158, 1231(b)(3), and for
withholding of removal under the regulations implementing the United Nations Convention Against Torture.

The respondent claimed that she was eligible for asylum because she was persecuted on account of her membership in
the purported particular social group of “El Salvadoran women who are unable to leave their domestic relationships
where they have children in common” with their partners. Matter of A-B-, Decision Denying Asylum Application at *8,
(Immig. Ct. Dec. 1, 2015). The respondent asserted that her ex-husband, with whom she shares three children, repeatedly
abused her physically, emotionally, and sexually during and after their marriage. Id. at *2-3).

In December 2015, the immigration judge denied all relief and ordered the respondent removed to El Salvador. The
immigration judge denied the respondent's asylum claim for four independent reasons: (1) the respondent was not
credible; (2) the group in which she claimed membership did not qualify as a “particular social group” within the meaning
of 8 U.S.C. § 1101(a)(42)(A); (3) even if it did, the respondent failed to establish that her membership in a social group
was a central reason for her persecution; and (4) she failed to show that the El Salvadoran government was unable or
unwilling to help her. Id. at *4-15. The respondent appealed the immigration judge's decision to the Board.

In December 2016, the Board reversed and remanded with an order to grant the respondent asylum after the completion
of background checks. Matter of A-B-, (BIA Dec. 8, 2016). The Board found the immigration judge's adverse credibility
determinations clearly erroneous. Id. at *1-2. The Board further concluded that the respondent's particular social group
was substantially similar to “married women in Guatemala who are unable to leave their relationship,” which the Board
had recognized in Matter of A-R-C-G-, 26 I&N Dec. at 390. A-B- at *2. Moreover, the Board held that the immigration
judge clearly erred in finding that the respondent could leave her ex-husband, and that the respondent established that
her ex-husband persecuted her because of her status as a Salvadoran woman unable to leave her domestic relationship.
Id. at *2-3. Finally, the Board determined that the El Salvadoran government was unwilling or unable to protect the
respondent. Id. at *3-4.

**6 In August 2017, the immigration judge issued an order purporting to certify and administratively return the matter
to the Board in light of intervening developments in the law. 2 Matter of A-B-, Decision and Order *322 of Certification,
(Immig. Ct. Aug. 18, 2017). The immigration judge observed that several courts of appeals had recently held that
domestic-violence victims failed to prove their entitlement to asylum based on membership in particular social groups.
See id. at *2-3 (citing Fuentes-Erazo v. Sessions, 848 F.3d 847, 853 (8th Cir. 2017); Cardona v. Sessions, 848 F.3d 519,
523 (1st Cir. 2017); Marikasi v. Lynch, 840 F.3d 281, 291 (6th Cir. 2016); Vega-Ayala v. Lynch, 833 F.3d 34, 40 (1st Cir.
2016)). The immigration judge thus believed that the precedents relied upon by the Board in its December 2016 decision
were no longer good law. A-B- at *3-4 (Immig. Ct. Aug. 18, 2017).




              © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                      4
                                                                                                           USCIS000018
            Case
Matter of A-B-, 27 I.1:18-cv-01853-EGS
                     & N. Dec. 316 (2018)       Document 100 Filed 11/07/18 Page 24 of 190


In particular, the immigration judge cited the Fourth Circuit's opinion in Velasquez v. Sessions, 866 F.3d 188 (4th Cir.
2017), which denied the petition for review on the ground that the alien had not established that her alleged persecution
was on account of her membership in a particular social group. A-B- at *3-4 (Immig. Ct. Aug. 18, 2017) (citing Velasquez,
866 F.3d at 197). Distinguishing A-R-C-G- because of DHS's concessions there, 866 F.3d at 195 n.5, the court in Velasquez
reiterated that “‘[e]vidence consistent with acts of private violence or that merely shows that an individual has been the
victim of criminal activity does not constitute evidence of persecution on a statutorily protected ground.”DDD’ Id. at
194 (quoting Sanchez v. U.S. Att'y Gen., 392 F.3d 434, 438 (11th Cir. 2004)). The court further noted, “‘the asylum statute
was not intended as a panacea for the numerous personal altercations that invariably characterize economic and social
relationships.”DDD’ Id. at 195 (quoting Saldarriaga v. Gonzales, 402 F.3d 461, 467 (4th Cir. 2005)).

In a concurrence, Judge Wilkinson reiterated that the particular social groups protected from persecution under the
asylum statute must be understood in the context of the other grounds for protection, which concern specific segments of
the population who are marginalized or subjected to social stigma and prejudice. Id. at 198 (Wilkinson, J., concurring).
Noting that victims of private violence were “seizing upon the ‘particular social group’ criterion in asylum applications,”
Judge Wilkinson considered the example of applicants who claim to be the victims of gang violence. Aliens seeking
asylum on that basis “are often not ‘exposed to more violence or human rights violations than other segments of society,’
and ‘not in a substantially different situation from anyone who has crossed the gang, or who is perceived to be a threat to
the gang's interests.”DDD’ Id. at 199 (quoting Matter of S-E-G-, 24 I&N Dec. 579, 587 (BIA 2008)). He recognized that
the Board “has previously explained that ‘victims of gang violence come from all segments of society, and it is difficult
to conclude that any “group,” *323 as actually perceived by the criminal gangs, is much narrower than the general
population.”DDD’ Id. (quoting M-E-V-G-, 26 I&N Dec. at 250). The pervasive nature of this violent criminality, in
Judge Wilkinson's view, suggested that membership in a purported particular social group “is often not a central reason
for the threats received, but rather is secondary to a grander pattern of criminal extortion that pervades petitioners'
societies.” Id.

 **7 On March 7, 2018, pursuant to 8 C.F.R. § 1003.1(h)(1)(i), I directed the Board to refer this matter to me for my
review. I invited the parties and any interested amici to submit briefs on the following question:
Whether, and under what circumstances, being a victim of private criminal activity constitutes a cognizable “particular
social group” for purposes of an application for asylum or withholding of removal.


A-B-, 27 I&N Dec. at 227. After certifying this case, I received party submissions from the respondent and DHS and
twelve amicus briefs.
 
                                                           II.

As a threshold matter, I address the respondent's procedural objections concerning my authority to review this case and
the certification procedure.
 
                                                          A.

The respondent argues that I lack the authority to certify the Board's decision because it did not reacquire jurisdiction
following its remand to the immigration judge. In the respondent's view, the Attorney General's authority to certify and
review immigration cases is restricted to cases over which the Board expressly retains jurisdiction, excluding any cases
that have been remanded for further proceedings. This restrictive interpretation of my jurisdiction finds no support in
the law.

Under the INA, “[t]he Attorney General enjoys broad powers with respect to ““the administration and enforcement of
[the INA itself] and all other laws relating to the immigration and naturalization of aliens.”DDD' Blanco de Belbruno v.
Ashcroft, 362 F.3d 272, 279 (4th Cir. 2004) (quoting 8 U.S.C. § 1103(a)(1)); see also Henderson v. INS, 157 F.3d 106, 126


              © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                       5
                                                                                                            USCIS000019
            Case
Matter of A-B-, 27 I.1:18-cv-01853-EGS
                     & N. Dec. 316 (2018)       Document 100 Filed 11/07/18 Page 25 of 190


(2d Cir. 1998) (“[T]he extraordinary and pervasive role that the Attorney General plays in immigration matters is virtually
unique.”); Matter of D-J-, 23 I&N Dec. 572, 573-74 & n.3 (A.G. 2003) (describing Attorney General's review authority
under 8 U.S.C. § 1226(a)). The INA grants the Attorney General the authority to ““““review such administrative
determinations in immigration proceedings, delegate such authority, and perform such other acts as the *324 Attorney
General determines to be necessary for carrying out” his duties related to the immigration and naturalization of aliens. 8
U.S.C. § 1103(g)(2). This authority includes the power to refer cases for my review, see 8 C.F.R. § 1003.1(h)(1), which the
First Circuit has called an “unfettered grant of authority,” Xian Tong Dong v. Holder, 696 F.3d 121, 124 (1st Cir. 2012).
Nothing in the INA or the implementing regulations precludes the Attorney General from referring a case for review
simply because the Board has remanded the case for further proceedings before an immigration judge.

  **8 It is likewise irrelevant that there has not been a final decision from the Board either granting or denying relief.
The relevant federal regulation states: “The Board shall refer to the Attorney General for review of its decision all cases
that . . . the Attorney General directs the Board to refer to him.” 8 C.F.R § 1003.1(h)(1). Nothing in section 1003.1(h)
requires, or even suggests, that the only Board “decisions” the Attorney General can review are final decisions that
definitively grant or deny relief to a respondent. Nor do the applicable regulations or the INA define “decision” as a
“final” decision. See id. § 1001.1 (defining terms in the relevant chapter); 8 U.S.C. § 1101 (defining terms under the Act).
 
                                                              B.

Both the respondent and certain amici also raise due process concerns with my certification of this matter. They argue
principally that my certification improperly bypassed the Board and deprived it of the opportunity to consider the
certified question in the first instance. The Board exercises “only the authority provided by statute or delegated by the
Attorney General,” Matter of Castro-Tum, 27 I&N Dec. 271, 282 (A.G. 2018), and the regulations allow the Attorney
General to certify any case that is before the Board or where it has rendered a decision, 8 C.F.R § 1003.1(h). In any event,
the respondent has already received full and fair opportunities to present her asylum claim before both the immigration
judge and the Board. After those proceedings, both the immigration judge and the Board issued written decisions that
analyzed the validity of the respondent's proposed particular social group and whether the respondent qualified for
asylum on that ground.

The respondent also argues that the certification violated her due process rights because alleged “irregularities” in the
certification “reflect prejudgment of her claim and lack of impartiality, in contravention of her right to a full and fair
hearing by a neutral adjudicator.” 3 There is no basis *325 to this claim. The respondent and some amici complain
that I have advanced policy views on immigration matters as a U.S. Senator or as Attorney General, but the statements
they identify have no bearing upon my ability to faithfully discharge my legal responsibilities in this case. I have made
no public statements regarding the facts of respondent's case, and I have no “personal interest in the outcome of the
proceedings.” Strivers v. Pierce, 71 F.3d 732, 741 (9th Cir. 1995).

Nor is there any requirement that an administrator with significant policymaking responsibilities withdraw from
“interchange and discussion about important issues.” Ass'n of Nat'l Advertisers, Inc. v. FTC, 627 F.2d 1151, 1168 (D.C.
Cir. 1979). As the Supreme Court has held, a decision maker need not be “disqualified simply because he has taken a
position, even in public, on a policy issue related to the dispute, in the absence of a showing that he is not ‘capable of
judging a particular controversy fairly on the basis of its own circumstances.”DDD’ Hortonville Joint Sch. Dist. No. 1 v.
Hortonville Educ. Ass'n, 426 U.S. 482, 493 (1976) (quoting United States v. Morgan, 313 U.S. 409, 421 (1941)). If policy
statements about immigration-related issues were a basis for disqualification, then no Attorney General could fulfill his
or her statutory obligations to review the decisions of the Board.
 
                                                             III.




               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                       6
                                                                                                             USCIS000020
            Case
Matter of A-B-, 27 I.1:18-cv-01853-EGS
                     & N. Dec. 316 (2018)        Document 100 Filed 11/07/18 Page 26 of 190


**9 I turn now to the question of whether, and under what circumstances, being a victim of private criminal activity
constitutes persecution on account of membership in a particular social group. 4
 
                                                         A.

An applicant for asylum bears the burden of establishing that she “is a refugee within the meaning of section 1101(a)
(42)(A)” of the INA. 8 U.S.C. § 1158(b)(1)(A), (B)(i). Under that definition, the applicant must demonstrate that she is
an alien outside her country of nationality “who is *326 unable or unwilling to return to, and is unable or unwilling to
avail . . . herself of the protection of, that country because of persecution or a well-founded fear of persecution on account
of race, religion, nationality, membership in a particular social group, or political opinion.” Id. § 1101(a)(42)(A). Here,
the respondent claims that she is eligible for asylum because of persecution she suffered on account of her purported
membership in a particular social group--“El Salvadoran women who are unable to leave their domestic relationships
where they have children in common” with their partners.

As the Board and the federal courts have repeatedly recognized, the phrase ““““membership in a particular social group”
is ambiguous. Matter of Acosta, 19 I&N Dec. at 232-33; Matter of M-E-V-G-, 26 I&N Dec. at 230; Matter of W-G-R-,
26 I&N at 209; see also, e.g., Ngugi v. Lynch, 826 F.3d 1132, 1138 (8th Cir. 2016); Gonzalez v. U.S. Att'y Gen., 820 F.3d
399, 404 (11th Cir. 2016); Henriquez-Rivas v. Holder, 707 F.3d 1081, 1083 (9th Cir. 2013) (en banc); Mayorga-Vidal v.
Holder, 675 F.3d 9, 17 (1st Cir. 2012); Valdiviezo-Galdamez v. U.S. Att'y Gen., 663 F.3d 582, 612 (3d Cir. 2011). Neither
the INA nor the implementing regulations define “particular social group.” 5 “The concept is even more elusive because
there is no clear evidence of legislative intent.” Valdiviezo-Galdamez, 663 F.3d at 594. As then-Judge Alito noted for the
court, “[r]ead in its broadest literal sense, the phrase is almost completely open-ended. Virtually any set including more
than one person could be described as a ‘particular social group.’ Thus, the statutory language standing alone is not very
instructive.” Fatin v. INS, 12 F.3d 1233, 1238 (3d Cir. 1993) (Alito, J.).

 **10 The Attorney General has primary responsibility for construing ambiguous provisions in the immigration laws.
M-E-V-G-, 26 I&N Dec. at 230; see also 8 C.F.R. § 1003.1(g). The INA provides that the “determination and ruling
by the Attorney General with respect to all questions of law shall be controlling.” 8 U.S.C. § 1103(a)(1). The Attorney
General's reasonable construction of an ambiguous term in the Act, such as “membership in a particular social group,”
is entitled to deference. See Nat'l Cable & Telecomms. Ass'n v. Brand X Internet Servs., 545 U.S. 967, 980 (2005); Chevron,
U.S.A., Inc. v. Natural Res. Def. Council, Inc., 467 U.S. 837, 844 (1984); see also Negusie v. Holder, 555 U.S. 511, 516
(2009) *327 (““““Consistent with the rule in Chevron . . ., the BIA is entitled to deference in interpreting ambiguous
provisions of the INA.”); id. at 525 (Scalia, J., concurring) (citing Chevron and agreeing that “the agency is entitled
to answer” whether the alien is statutorily barred from receiving asylum); Aguirre-Aguirre, 526 U.S. at 425 (“judicial
deference to the Executive Branch is especially appropriate in the immigration context where officials exercise especially
sensitive political functions that implicate questions of foreign relations” (quotations omitted)). Thus, every court of
appeals to have considered the issue has recognized that the INA's reference to the term ““particular social group” is
inherently ambiguous and has deferred to decisions of the Board interpreting that phrase. 6

The Supreme Court has “also made clear that administrative agencies are not bound by prior judicial interpretations
of ambiguous statutory interpretations, because there is ‘a presumption that Congress, when it left ambiguity in a
statute meant for implementation by an agency, understood that the ambiguity would be resolved, first and foremost,
by the agency, and desired the agency (rather than the courts) to possess whatever degree of discretion the ambiguity
allows.”DDD’ Matter of R-A-, 24 I&N Dec. 629, 631 (A.G. 2008) (quoting Brand X, 545 U.S. at 982 (internal quotation
and citations omitted)). “A court's prior judicial construction of a statute trumps an agency construction otherwise
entitled to Chevron deference only if the prior court decision holds that its construction follows from the unambiguous
terms of the statute and thus leaves no room for agency discretion.” Brand X, 545 U.S. at 982.
 



               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                         7
                                                                                                               USCIS000021
            Case
Matter of A-B-, 27 I.1:18-cv-01853-EGS
                     & N. Dec. 316 (2018)        Document 100 Filed 11/07/18 Page 27 of 190


                                                             B.

 **11 In a number of opinions spanning several decades, the Board has articulated and refined the standard for
persecution on account of membership in a “particular social group” so that this category is not boundless. The Board
first interpreted the term in Matter of Acosta, 19 I&N Dec. at 233. Applying the canon of ejusdem generis, the Board
concluded that the phrase ““““particular social group” should be construed in a manner consistent with the other
grounds for persecution in the statute's definition of refugee: race, religion, nationality, and political opinion. Id. Noting
that each of these terms describes “a characteristic that either is beyond the power *328 of an individual to change or
is so fundamental to individual identity or conscience that it ought not be required to be changed,” the Board concluded
that persecution on account of membership in a particular social group must similarly mean “persecution that is directed
toward an individual who is a member of a group of persons all of whom share a common, immutable characteristic.”
Id. The Board stated that this definition “preserve[d] the concept that refuge is restricted to individuals who are either
unable by their own actions, or as a matter of conscience should not be required, to avoid persecution.” Id. at 234.

In 1999, the Board, sitting en banc, considered for the first time “whether the repeated spouse abuse inflicted on the
respondent makes her eligible for asylum as an alien who has been persecuted on account of her membership in a
particular social group.” R-A-, 22 I&N Dec. at 907. In a thorough, well-reasoned opinion, the Board first looked to
the plain language of the INA to determine whether Congress intended the Act to provide asylum to battered spouses
who are leaving marriages to aliens having no ties to the United States. Id. at 913-14. Finding no definitive answer in
the language of the statute, the Board “look[ed] to the way in which the other grounds in the statute's ‘on account of’
clause operate.” Id. at 914. Following that ““““significant guidance,” the Board concluded that R-A- was not eligible
for asylum for two reasons. First, her claimed social group--“Guatemalan women who have been involved intimately
with Guatemalan male companions, who believe that women are to live under male domination”--did not qualify as a
“particular social group” under the INA. Id. at 917-18. And second, even if it did qualify, she failed to show a sufficient
nexus between her husband's abuse and her membership in that social group. Id. at 923.

 **12 The Board first observed that the purported social group appeared “to have been defined principally, if not
exclusively, for purposes of this asylum case, and without regard to the question of whether anyone in Guatemala
perceives this group to exist in any form whatsoever.” Id. at 918. The Board found “little or no relation [of the purported
social group] to the way in which Guatemalans might identify subdivisions within their own society or otherwise might
perceive individuals either to possess or to lack an important characteristic or trait.” Id. The Board reasoned that for a
social group to be viable for asylum purposes, there must be some showing of how the immutable characteristic shared
by the group is understood in the alien's home country so that the Board can “understand that the potential persecutors
in fact see persons sharing the characteristic as warranting suppression or the infliction of harm.” Id.

The Board held that a “particular social group” should be recognized and understood to be a societal faction or a
recognized segment of the population *329 in the alien's society. R-A-, 22 I&N Dec. at 918. The Board found that R-A-
had “shown neither that the victims of spouse abuse view themselves as members of this group, nor, most importantly,
that their male oppressors see their victimized companions as part of this group.” Id. Without such a showing, the Board
concluded that “if the alleged persecutor is not even aware of the group's existence, it becomes harder to understand how
the persecutor may have been motivated by the victim's ‘membership’ in the group to inflict the harm on the victim.”
Id. at 919.

In addition to holding that R-A-'s proposed group did not qualify as a ““““particular social group,” the Board also held
that she had not shown the persecution was “on account of” her membership in the group. Id. at 920; see 8 U.S.C. §
1101(a)(42)(A). Even if the Board were to accept the respondent's proposed social group, she “has not established that
her husband has targeted and harmed [R-A-] because he perceived her to be a member of this particular social group.”
R-A-, 22 I&N Dec. at 920. R-A-'s husband targeted her “because she was his wife, not because she was a member of
some broader collection of women, however defined, whom he believed warranted the infliction of harm.” Id.



               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                         8
                                                                                                               USCIS000022
            Case
Matter of A-B-, 27 I.1:18-cv-01853-EGS
                     & N. Dec. 316 (2018)        Document 100 Filed 11/07/18 Page 28 of 190



 **13 On January 19, 2001, Attorney General Reno summarily vacated R-A- and directed the Board to stay
consideration of the case pending final publication of a proposed rule offering guidance on the definitions of
“persecution” and ““““membership in a particular social group” and what it means to be “on account of” a protected
characteristic. R-A-, 22 I&N Dec. at 906; see also 65 Fed. Reg. 76,588, 76,588 (Dec. 7, 2000). No final rule ever issued,
however. In September 2008, Attorney General Mukasey lifted the stay and directed the Board to reconsider the case
in light of intervening Board and judicial decisions. Matter of R-A-, 24 I&N Dec. 629, 630 (A.G. 2008). In December
2009, before the Board issued an opinion, R-A- and DHS jointly stipulated that she was eligible for asylum, resolving
the case. See A-R-C-G-, 26 I&N Dec. at 391-92 n.12.

Despite its vacatur, both the Board and federal courts have continued to rely upon R-A-. In 2014, the Board stated that
the 1999 opinion's “role in the progression of particular social group claims remains relevant.” M-E-V-G-, 26 I&N Dec.
at 231 n.7. In 2013, the Ninth Circuit recognized that although “R-A- was later vacated[,] . . . litigants and other courts
have relied heavily upon its analysis.” Henriquez-Rivas, 707 F.3d at 1090 n.11. And in 2011, the Third Circuit quoted R-
A- at length because “R-A- is so important to the claim before us here.” Valdiviezo-Galdamez, 663 F.3d at 596-97 & n.8.

In the years since R-A-, the Board has refined its interpretation of ““““particular social group” on a case-by-case basis.
In Matter of C-A-, 23 I&N Dec. 951, 959 (BIA 2006), aff'd sub nom. *330 Castillo-Arias v. U.S. Att'y Gen., 446
F.3d 1190 (11th Cir. 2006), the Board held that a cognizable ““““particular social group” should generally be “easily
recognizable and understood by others to constitute social groups.” In S-E-G-, 24 I&N Dec. at 584, the Board defined the
“particularity” requirement as “whether the proposed group can accurately be described in a manner sufficiently distinct
that the group would be recognized, in the society in question, as a discrete class of persons.” In Matter of E-A-G-, 24
I&N Dec. 591, 594 (BIA 2008), the Board further explained that “the extent to which members of a society perceive those
with the characteristic in question as members of a social group--is of particular importance in determining whether an
alien is a member of a claimed particular social group.”

 **14 In 2014, the Board issued a pair of complementary precedential opinions, M-E-V-G- and W-G-R-, clarifying what
is necessary to establish a particular social group. In those cases, the Board held that an asylum applicant claiming
membership in a particular social group must “establish that the group is (1) composed of members who share a common
immutable characteristic, (2) defined with particularity, and (3) socially distinct within the society in question.” M-E-V-
G-, 26 I&N Dec. at 234, 237; see also W-G-R-, 26 I&N Dec. at 212. The Board explained that those applicants also bear
the burden of showing that their membership was a central reason for their persecution, and that their home government
was “unable or unwilling to control” the persecutors. W-G-R-, 26 I&N Dec. at 224 & n.8.

Again echoing R-A-, the Board explained that the requirement that a group be socially distinct “considers whether
those with a common immutable characteristic are set apart, or distinct, from other persons within the society in some
significant way. In other words, if the common immutable characteristic were known, those with the characteristic in the
society in question would be meaningfully distinguished from those who do not have it.” M-E-V-G-, 26 I&N Dec. at 238.
Members of a particular social group will generally understand their own affiliation with that group, as will other people
in their country. Id. To be socially distinct, a particular social group “must be perceived as a group by society.” Id. at 240.

M-E-V-G- also clarified that “a group's recognition for asylum purposes is determined by the perception of the society
in question, rather than by the perception of the persecutor.” Id. at 242. The Board explained that to do otherwise would
create two significant problems. First, it would conflate the inquiry into whether a “particular social group” is cognizable
under the INA with the separate and distinct requirement that the persecution be “on account of” membership. Id.
Second, defining a particular social group from the perspective of the persecutor would contradict the Board's prior
holding that a social group may not be defined exclusively by the fact that its members *331 have been subjected to
harm. Id. (citing Matter of A-M-E- & J-G-U-, 24 I&N Dec. 69, 74 (BIA 2007)).




               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                          9
                                                                                                                USCIS000023
            Case
Matter of A-B-, 27 I.1:18-cv-01853-EGS
                     & N. Dec. 316 (2018)      Document 100 Filed 11/07/18 Page 29 of 190


Finally, the Board explained that this definition did not abrogate or depart from Acosta, 19 I&N Dec. 211, or the Board's
other decisions, but rather clarified how the definition of “particular social group” had developed through case-by-case
adjudication. See W-G-R-, 26 I&N Dec. at 212; M-E-V-G-, 26 I&N Dec. at 244-47.
 
                                                             C.

 **15 Although the Board has articulated a consistent understanding of the term “particular social group,” not all of
its opinions have properly applied that framework. Shortly after M-E-V-G- and W-G-R-, the Board decided A-R-C-
G-, 26 I&N Dec. 388, which held that “married women in Guatemala who are unable to leave their relationship” could
constitute a particular social group, id. at 392. Importantly, the Board based its decision on DHS's concessions that:
(1) A-R-C-G- suffered harm rising to the level of past persecution; (2) A-R-C-G-'s persecution was on account of her
membership in a particular social group; and (3) A-R-C-G-'s particular social group was cognizable under the INA. Id.
at 392-95. In fact, the only legal question not conceded by DHS was whether, under applicable Eighth Circuit law, the
Guatemalan government was unwilling or unable to control her husband. Id. at 395; see also Gutierrez-Vidal v. Holder,
709 F.3d 728, 732 (8th Cir. 2013) (asylum applicant must show that assaults were either condoned by the government
or were committed by private actors that the government was unwilling or unable to control). The Board declined to
answer that question, electing instead to remand for further proceedings.

Because of DHS's multiple concessions, the Board performed only a cursory analysis of the three factors required
to establish a particular social group. The Board concluded that A-R-C-G-'s purported particular social group was
““““composed of members who share the common immutable characteristic of gender,” and that “marital status can
be an immutable characteristic where the individual is unable to leave the relationship.” A-R-C-G-, 26 I&N Dec. at
392-93. With respect to particularity, the Board observed that the terms defining the group--“married,” “women,” and
“unable to leave the relationship”--had commonly accepted definitions within Guatemalan society. Id. at 393. And
finally, with respect to social distinction, the Board cited evidence that Guatemala has a “culture of machismo and
family violence,” and that although Guatemala's criminal laws that prohibit domestic violence, ““““enforcement can
be problematic because the National Civilian Police often failed to respond to requests for *332 assistance related to
domestic violence.” Id. at 394 (quotation marks omitted).

Subsequent Board decisions, including the decision certified here, have read A-R-C-G- as categorically extending the
definition of a “particular social group” to encompass most Central American domestic violence victims. Like A-R-C-
G-, these ensuing decisions have not performed the detailed analysis required. For instance, the Board's decision in this
case offered only the conclusory statement that the respondent's proposed group was “substantially similar to that which
we addressed in Matter of A-R-C-G-,” and that the ““““totality of the evidence, including the 2014 El Salvador Human
Rights Report, establishes that the group is sufficiently particular and socially distinct in El Salvadoran Society.” A-B-
at *2. The Board's entire analysis of the respondent's proposed particular social group consisted of only two sentences.
Id. Other Board opinions have similarly treated A-R-C-G- as establishing a broad new category of cognizable particular
social groups. See, e.g., Matter of D-M-R- (BIA June 9, 2015); Matter of E-M- (BIA Feb. 18, 2015).

 **16 By contrast, several courts of appeals have expressed skepticism about A-R-C-G-. In Velasquez v. Sessions, the
Fourth Circuit concluded that the petitioner's asylum claim concerned personal, private conflict rather than persecution
on a protected ground. 866 F.3d at 197. The court distinguished A-R-C-G- “because, there, the Government conceded
that the mistreatment suffered by the alien was, at least for one central reason, on account of her membership in a
cognizable particular social group.” 866 F.3d at 195 n.5 (quotation marks and alterations omitted). In Fuentes-Erazo,
the Eighth Circuit declined to approve a particular social group of “Honduran women in domestic relationships who are
unable to leave their relationships” after distinguishing A-R-C-G- because there “the petitioner's actual membership in
the proposed particular social group was undisputed.” 848 F.3d at 853. And in Jeronimo v. U.S. Attorney General, 678 F.
App'x 796 (11th Cir. 2017), the Eleventh Circuit denied the asylum application of a woman who claimed membership in
a group of “indigenous women who live with a domestic partner and who suffer abuse and cannot leave safely from that



              © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                     10
                                                                                                           USCIS000024
            Case
Matter of A-B-, 27 I.1:18-cv-01853-EGS
                     & N. Dec. 316 (2018)       Document 100 Filed 11/07/18 Page 30 of 190


domestic partner relationship.” Id. at 802-03. The court recognized that in A-R-C-G-, “DHS had conceded the petitioner
had suffered past persecution and the persecution was because of membership in a particular social group.” Id. at 802. 7
 
                                                       *333 IV.

A-R-C-G- was wrongly decided and should not have been issued as a precedential decision. DHS conceded almost all of
the legal requirements necessary for a victim of private crime to qualify for asylum based on persecution on account of
membership in a particular social group. 8 To the extent that the Board examined the legal questions, its analysis lacked
rigor and broke with the Board's own precedents.
 
                                                           A.

The Board should not have issued A-R-C-G- as a precedential opinion because DHS conceded most of the relevant
legal questions. Precedential opinions of the Board are binding on immigration judges and guide the resolution of future
cases. See 8 C.F.R. § 1003.1(d)(1) (“[T]he Board, through precedent decisions, shall provide clear and uniform guidance
to the Service, the immigration judges, and the general public on the proper interpretation and administration of the
[INA] and its implementing regulations.”). Yet the parties in A-R-C-G- decided significant legal issues on consent, and
such concessions should not set precedential rules. Many of the issues that DHS conceded--such as the “existence of [the
proposed] particular social group in Guatemala”--effectively stipulated key legal questions.

  **17 *334 But “[p]arties may not stipulate to the legal conclusions to be reached by the court.” TI Fed. Credit Union
v. DelBonis, 72 F.3d 921, 928 (1st Cir. 1995) (internal quotation marks and alterations omitted); see also Swift & Co. v.
Hocking Valley Ry. Co., 243 U.S. 281, 289 (1917) (“If the stipulation is to be treated as an agreement concerning the
legal effect of admitted facts, it is obviously inoperative; since the court cannot be controlled by agreement of counsel on
a subsidiary question of law.”). The same principle has long applied before the Board. Matter of A-, 4 I&N Dec. 378, 384
(BIA 1951); see also Sagastume v. Holder, 490 F. App'x 712, 715-16 (6th Cir. 2012) (holding that immigration judge did
not err in denying voluntary departure even though the parties had stipulated that the petitioner would qualify for such
relief because “[p]arties cannot stipulate around a statutory requirement”). Given the decision's significant limitations
in guiding future decisionmakers, the Board should not have designated A-R-C-G- as a precedential decision.
 
                                                                B.

Had the Board properly analyzed the issues, then it would have been clear that the particular social group was not
cognizable. The Board's approach in A-R-C-G- was contrary to the appropriate way that the Board has in the past, and
must in the future, approach such asylum claims. By accepting DHS's concessions as conclusive, the Board in A-R-C-G-
created a misleading impression concerning the cognizability of similar social groups, and the viability of asylum claims
premised upon persecution on account of membership in such groups.
 
                                                          1.

In A-R-C-G-, DHS conceded that A-R-C-G- was a member of a “cognizable” social group that was both particular and
socially distinct. Id. at 392-95. The Board thus avoided considering whether A-R-C-G- could establish the existence of a
cognizable particular social group without defining the group by the fact of persecution. M-E-V-G-, 26 I&N Dec. at 232;
W-G-R-, 26 I&N Dec. at 215; see also Perez-Rabanales v. Sessions, 881 F.3d 61, 67 (1st Cir. 2018); Rreshpja v. Gonzales,
420 F.3d 551, 556 (6th Cir. 2005); Jonaitiene v. Holder, 660 F.3d 267, 271 (7th Cir. 2011); Castillo-Arias v. U.S. Att'y
Gen., 446 F.3d 1190, 1198 (11th Cir. 2006); Moreno v. Lynch, 628 Fed. Appx. 862, 865 (4th Cir. 2015).

 **18 To be cognizable, a particular social group must “exist independently” of the harm asserted in an application
for asylum or statutory withholding of removal. M-E-V-G-, 26 I&N Dec. at 236 n.11, 243; *335 W-G-R-, 26 I&N


               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                      11
                                                                                                             USCIS000025
            Case
Matter of A-B-, 27 I.1:18-cv-01853-EGS
                     & N. Dec. 316 (2018)         Document 100 Filed 11/07/18 Page 31 of 190


Dec. at 215; Perez-Rabanales, 881 F.3d at 67; Lukwago v. Ashcroft, 329 F.3d 157, 172 (3d Cir. 2003). If a group is
defined by the persecution of its members, then the definition of the group moots the need to establish actual persecution.
For this reason, “[t]he individuals in the group must share a narrowing characteristic other than their risk of being
persecuted.” Rreshpja, 420 F.3d at 556 (“If the group with which Rreshpja is associated is defined noncircularly--i.e.,
simply as young attractive Albanian women-- then any young Albanian woman who possesses the subjective criterion of
being ““attractive' would be eligible for asylum in the United States.”). A-R-C-G-never considered that “married women
in Guatemala who are unable to leave their relationship” was effectively defined to consist of women in Guatemala who
are victims of domestic abuse because the inability “to leave” was created by harm or threatened harm.

In accepting DHS's concession that this proposed particular social group was defined with particularity, the Board
limited its analysis to concluding that the terms used to describe the group--“married,” “women,” and “unable to leave
the relationship”--have commonly accepted definitions within Guatemalan society. A-R-C-G-, 26 I&N Dec. at 393. But
that misses the point. To say that each term has a commonly understood definition, standing alone, does not establish
that these terms have the requisite particularity in identifying a distinct social group as such, or that people who meet
all of those criteria constitute a discrete social group. A particular social group must not be ““““amorphous, overbroad,
diffuse, or subjective,” and “not every ‘immutable characteristic’ is sufficiently precise to define a particular social group.”
M-E-V-G-, 26 I&N Dec. at 239. The Board's scant analysis did not engage with these requirements or show that A-R-
C-G-'s proposed group was “defined by characteristics that provide a clear benchmark for determining who falls within
the group.” M-E-V-G-, 26 I&N Dec. at 239.

Social groups defined by their vulnerability to private criminal activity likely lack the particularity required under M-E-
V-G-, given that broad swaths of society may be susceptible to victimization. For example, groups comprising persons
who are “resistant to gang violence” and susceptible to violence from gang members on that basis “are too diffuse to be
recognized as a particular social group.” Constanza v. Holder, 647 F.3d 749, 754 (8th Cir. 2011); see also, e.g., S-E-G-,
24 I&N Dec. at 588; Lizama v. Holder, 629 F.3d 440, 447 (4th Cir. 2011); Larios v. Holder, 608 F.3d 105, 109 (1st Cir.
2010); Lushaj v. Holder, 380 F. App'x 41, 43 (2d Cir. 2010); Barrios v. Holder, 581 F.3d 849, 855 (9th Cir. 2009). Victims
of gang violence often come from all segments of society, and they possess no distinguishing characteristic or concrete
trait that would readily identify them as members of such a group.

 **19 *336 Particular social group definitions that seek to avoid particularity issues by defining a narrow class--such
as “Guatemalan women who are unable to leave their domestic relationships where they have children in common”--will
often lack sufficient social distinction to be cognizable as a distinct social group, rather than a description of individuals
sharing certain traits or experiences. See R-A-, 22 I&N Dec. at 918 (holding that R-A-failed to show that her claimed
social group “is a group that is recognized and understood to be a societal faction, or is otherwise a recognized segment
of the population, within Guatemala”). A particular social group must avoid, consistent with the evidence, being too
broad to have definable boundaries and too narrow to have larger significance in society.

DHS similarly admitted that A-R-C-G-'s proposed particular social group was socially distinct by conceding that it was
cognizable. A-R-C-G-, 26 I&N Dec. at 392. In support of that concession, the Board cited evidence that Guatemala has
a “culture of machismo and family violence” and that, although Guatemala has laws in place to prosecute domestic
violence crimes, “enforcement can be problematic because the National Civilian Police often failed to respond to requests
for assistance related to domestic violence.” Id. at 394 (quotation marks omitted). 9 The Board provided no explanation
for why it believed that that evidence established that Guatemalan society perceives, considers, or recognizes “married
women in Guatemala who are unable to leave their relationship” to be a distinct social group. But the key thread running
through the particular social group framework is that social groups must be classes recognizable by society at large.
See W-G-R-, 26 I&N Dec. at 217 (“To have the ‘social distinction’ necessary to establish a particular social group,
there must be evidence showing that society in general perceives, considers, or recognizes persons sharing the particular
characteristic to be a group.”). Membership in a particular tribe or clan within a society is an instructive example: those
distinctions often constitute a “particular social group” because that is a “highly recognizable, immutable characteristic”



               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                          12
                                                                                                                 USCIS000026
            Case
Matter of A-B-, 27 I.1:18-cv-01853-EGS
                     & N. Dec. 316 (2018)       Document 100 Filed 11/07/18 Page 32 of 190


that makes members recognized in society as a group. In re H-, 21 I&N Dec. 337, 342-43 (BIA 1996). By contrast, there is
significant room for doubt that Guatemalan society views these women, as horrible as their personal circumstances may
be, as members of a distinct group in society, rather than each as a victim of a particular abuser in highly individualized
circumstances.
 
                                                         *337 2.

 **20 In A-R-C-G-, DHS also conceded that the respondent established that she had suffered past persecution. 26
I&N Dec. at 392. It can be especially difficult, however, for victims of private violence to prove persecution because
“[p]ersecution is something a government does,” either directly or indirectly by being unwilling or unable to prevent
private misconduct. Hor v. Gonzales, 400 F.3d 482, 485 (7th Cir. 2005) (emphasis in original). Persecution under the
asylum statute “does not encompass all treatment that our society regards as unfair, unjust, or even unlawful or
unconstitutional.” Fatin, 12 F.3d at 1240.

Board precedents have defined “persecution” as having three specific elements. First, “persecution” involves an intent
to target a belief or characteristic. See Matter of L-E-A-, 27 I&N Dec. 40, 44 n.2 (BIA 2017) (citing Acosta, 19 I&N
Dec. at 222). Yet private criminals are motivated more often by greed or vendettas than by an intent to “overcome [the
protected] characteristic of the victim.” Matter of Kasinga, 21 I&N Dec. 357, 365 (BIA 1996). For example, in R-A-,
R-A-'s husband targeted her “because she was his wife, not because she was a member of some broader collection of
women, however defined, whom he believed warranted the infliction of harm.” 22 I&N Dec. at 920.

Second, the level of harm must be “severe.” Matter of T-Z-, 24 I&N Dec. 163, 172-73 (BIA 2007). Private violence may
well satisfy this standard, and I do not question that A-R-C-G-'s claims of repugnant abuse by her ex-husband were
sufficiently severe.

Third, the harm or suffering must be “inflicted either by the government of a country or by persons or an organization
that the government was unable or unwilling to control.” Acosta, 19 I&N Dec. at 222. The Board declined to address
this prong of the analysis, instead remanding to the immigration judge for further proceedings to determine whether the
Guatemalan government was unwilling or unable to control A-R-C-G-'s ex-husband.

An applicant seeking to establish persecution based on violent conduct of a private actor “must show more than
‘difficulty . . . controlling’ private behavior.” Menjivar v. Gonzales, 416 F.3d 918, 921 (8th Cir. 2005) (quoting Matter
of McMullen, 17 I&N Dec. 542, 546 (BIA 1980)). The applicant must show that the government condoned the private
actions “or at least demonstrated a complete helplessness to protect the victims.” Galina v. INS, 213 F.3d 955, 958 (7th
Cir. 2000); see also Hor, 400 F.3d at 485. The fact that the local police have not acted on a particular report of an
individual crime does not necessarily mean that the government is unwilling or unable to control crime, any more than it
would in the United States. There may be many reasons why a particular crime is not successfully investigated and *338
prosecuted. Applicants must show not just that the crime has gone unpunished, but that the government is unwilling
or unable to prevent it.
 
                                                              3.

 **21 Finally, DHS conceded the nexus requirement by agreeing that persecution suffered by A-R-C-G- “was, for at
least one central reason, on account of her membership in a cognizable particular social group.” A-R-C-G-, 26 I&N Dec.
at 392, 395. This conclusion simply does not follow from the facts of that case or similar cases. Establishing the required
nexus between past persecution and membership in a particular social group is a critical step for victims of private crime
who seek asylum. See R-A-, 22 I&N Dec. at 920-23. Yet the Board did not evaluate the conclusion that A-R-C-G- was
persecuted ““““on account of” her status as a married woman in Guatemala who was unable to leave her relationship.




              © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                      13
                                                                                                            USCIS000027
            Case
Matter of A-B-, 27 I.1:18-cv-01853-EGS
                     & N. Dec. 316 (2018)         Document 100 Filed 11/07/18 Page 33 of 190


Normally, an alien seeking asylum bears the burden of establishing a nexus between the alleged persecution and one of
the five statutory grounds for asylum. See 8 U.S.C. § 1158(b)(1)(B)(i); Tamara-Gomez v. Gonzales, 447 F.3d 343, 349
(5th Cir. 2006). “If the ill-treatment was motivated by something other than one of these five circumstances, then the
applicant cannot be considered a refugee for purpose of asylum.” Zoarab v. Mukasey, 524 F.3d 777, 780 (6th Cir. 2008).
“In analyzing ‘particular social group’ claims” the Board's decisions “require that the persecution or well-founded fear of
persecution be on account of, or, in other words, because of, the alien's membership in that particular social group.” R-
A-, 22 I&N Dec. at 920. The focus in determining whether an alien was persecuted “on account of” her group membership
is on “the persecutors' motives”--why the persecutors sought to inflict harm. INS v. Elias-Zacarias, 502 U.S. 478, 483
(1992). Reasons incidental, tangential, or subordinate to the persecutor's motivation will not suffice. Matter of J-B-N-
& S-M-, 24 I&N Dec. 208, 214 (BIA 2007).

The nexus requirement is critically important in determining whether an alien established an asylum claim. That
requirement is “where the rubber meets the road” because the “importance of the ‘on account of’ language must not
be overlooked.” Cece, 733 F.3d at 673. “Although the category of protected persons [within a particular group] may
be large, the number of those who can demonstrate the required nexus likely is not.” Id. Indeed, a “safeguard against
potentially innumerable asylum claims” may be found “in the stringent statutory requirements for all asylum seekers.”
Id. at 675.

    **22 When private actors inflict violence based on a personal relationship with a victim, then the victim's membership
in a larger group may well not be *339 “one central reason” for the abuse. 10 See, e.g., Zoarab, 524 F.3d at 781 (“Courts
have routinely rejected asylum applications grounded in personal disputes.”). A criminal gang may target people because
they have money or property within the area where the gang operates, or simply because the gang inflicts violence on
those who are nearby. See, e.g., Constanza, 647 F.3d at 754. That does not make the gang's victims persons who have
been targeted “on account of” their membership in any social group.

Similarly, in domestic violence cases, like A-R-C-G-, the Board cited no evidence that her ex-husband attacked her
because he was aware of, and hostile to, “married women in Guatemala who are unable to leave their relationship.”
Rather, he attacked her because of his preexisting personal relationship with the victim. See R-A-, 22 I&N Dec. at 921
(“the record does not reflect that [R-A-'s] husband bore any particular animosity toward women who were intimate with
abusive partners, women who had previously suffered abuse, or women who happened to have been born in, or were
actually living in, Guatemala”). When ““““the alleged persecutor is not even aware of the group's existence, it becomes
harder to understand how the persecutor may have been motivated by the victim's ‘membership’ in the group to inflict
the harm on the victim.” Id. at 919.
 
                                                            4.

In A-R-C-G-, the Board recognized that it had a duty to evaluate “any claim regarding the existence of a particular
social group in a country . . . in the context of the evidence presented regarding the particular circumstances in the
country in question,” 26 I&N Dec. at 392, but it did not adequately observe that duty. Although the immigration judge
had previously denied A-R-C-G-'s applications, the Board accepted, with little or no analysis, DHS's concessions to the
contrary on nearly every legal issue. By doing so, the Board recognized a new category of asylum claims that did not
satisfy the requirements set forth by the Board's precedent.

    *340 Future social group cases must be governed by the analysis set forth in this opinion.
 
                                                             V.

Having overruled A-R-C-G-, I must vacate the Board's December 2016 decision in this case as well. The Board's cursory
analysis of the respondent's social group consisted of a general citation to A-R-C-G- and country condition reports.



                 © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                   14
                                                                                                            USCIS000028
            Case
Matter of A-B-, 27 I.1:18-cv-01853-EGS
                     & N. Dec. 316 (2018)         Document 100 Filed 11/07/18 Page 34 of 190


Neither immigration judges nor the Board may avoid the rigorous analysis required in determining asylum claims,
especially where victims of private violence claim persecution based on membership in a particular social group. Such
claims must be carefully analyzed under the standards articulated in this opinion and in past Board decisions, such as
M-E-V-G- and W-G-R-.

 **23 An asylum applicant has the burden of showing her eligibility for asylum, 8 C.F.R. § 208.13(a), which includes
identifying a cognizable social group and establishing group membership, persecution based on that membership, and
that the government was unwilling or unable to protect the respondent. The respondent must present facts that undergird
each of these elements, and the asylum officer, immigration judge, or the Board has the duty to determine whether those
facts satisfy all of the legal requirements for asylum.

Of course, if an alien's asylum application is fatally flawed in one respect--for example, for failure to show membership
in a proposed social group, see Guzman-Alvarez v. Sessions, 701 F. App'x 54, 56-57 (2d Cir. 2017)--an immigration judge
or the Board need not examine the remaining elements of the asylum claim. See, e.g., Perez-Rabanales, 881 F.3d at 67
(“That ends this aspect of the matter. The petitioner's failure to satisfy both the particularity and the social distinctiveness
requirements defeats her attempt to qualify as a refugee through membership in a particular social group.”).

Having subjected the Board's decision to plenary review, I also address several additional errors and outline other general
requirements relevant to all asylum applications to provide guidance to the Board and immigration judge on remand.
 
                                                            A.

First, the Board erred in finding several of the immigration judge's factual and credibility determinations to be “clearly
erroneous.”

Under Department regulations, the Board may not engage in fact-finding on appeals (except for taking administrative
notice of commonly known facts). 8 C.F.R. § 1003.1(d)(3)(iv). Furthermore, the Board may “not engage *341 in de novo
review of findings of fact determined by an immigration judge,” and the immigration judge's factual findings, “including
findings as to the credibility of testimony, shall be reviewed only to determine whether the findings of the immigration
judge are clearly erroneous.” Id. § 1003.1(d)(3)(i); see also Turkson v. Holder, 667 F.3d 523, 527 (4th Cir. 2012) (noting
that “[t]his rule stems from a sensible understanding of the roles and abilities of the two bodies”). Notably, “where
credibility determinations are at issue, . . . ‘even greater deference’ must be afforded to the [immigration judge]'s factual
findings.” Rodriguez v. Holder, 683 F.3d 1164, 1171 (9th Cir. 2012) (quoting Anderson, v. Bessemer City, 470 U.S. 564,
575 (1985)). The Board may find an immigration judge's factual findings to be clearly erroneous only if they are “illogical
or implausible,” or without “support in inferences that may be drawn from the facts in the record.” Id. at 1170 (quoting
Anderson, 470 U.S. at 577).

  **24 Furthermore, the Board “cannot, under a clear error standard of review, override or disregard evidence in the
record” or rely “simply on its own interpretation of the facts.” Ridore v. Holder, 696 F.3d 907, 917 (9th Cir. 2012). If
the Board disagrees with an immigration judge's factual findings, a “conclusory pronouncement” that the findings were
erroneous “does not constitute clear error review.” Id. While the Board purported to apply the “clear error” standard in
this case, I cannot simply “rely on the Board's invocation of the clear error standard.” Rodriguez, 683 F.3d at 1170. My
task is to determine whether the Board “faithfully employed the clear error standard or engaged in improper de novo
review” of the immigration judge's factual findings. Id.
 
                                                            1.

Here, the Board admitted that the immigration judge identified discrepancies and omissions in the respondent's
testimony, but discounted the adverse credibility determination on various grounds including that the supportive



               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                          15
                                                                                                                 USCIS000029
            Case
Matter of A-B-, 27 I.1:18-cv-01853-EGS
                     & N. Dec. 316 (2018)        Document 100 Filed 11/07/18 Page 35 of 190


affidavits were due greater weight, that the respondent sufficiently explained some discrepancies, and that the
discrepancies did not ultimately undermine the respondent's account. In so doing, the Board failed to give adequate
deference to the credibility determinations and improperly substituted its own assessment of the evidence.

When an asylum applicant makes inconsistent statements, the immigration judge is uniquely advantaged to determine
the applicant's credibility, and the Board may not substitute its own view of the evidence on appeal. See Xiao Ji Chen v.
U.S. Dep't of Justice, 471 F.3d 315, 334 (2d Cir. 2006) (“[W]here the [immigration judge]'s adverse credibility finding is
based on specific examples in the record of inconsistent statements by the *342 asylum applicant about matters material
to his claim of persecution, or on contradictory or inherently improbable testimony regarding such matters, a reviewing
court will generally not be able to conclude that a reasonable adjudicator was compelled to find otherwise.” (quotation
omitted)). Under the REAL ID Act, “[t]here is no presumption of credibility” in favor of an asylum applicant. Pub.
L. No. 109-13, div. B, §§ 101(a)(3), 119 Stat. 231, 303 (2005) (codified at 8 U.S.C. § 1158(b)(1)(B)(iii)). Furthermore,
the identified inconsistencies do not have to be related to an applicant's core asylum claim to support an adverse
credibility determination: “Considering the totality of circumstances, and all relevant factors, a trier of fact may base a
credibility determination on . . . the consistency between the applicant's or witness's written and oral statements . . ., the
internal consistency of each such statement, [and] the consistency of such statements with other evidence of record . . .,
without regard to whether an inconsistency, inaccuracy, or falsehood goes to the heart of the applicant's claim, or any
other factor.” Id. (emphasis added). ““““[O]missions, inconsistent statements, contradictory evidence, and inherently
improbable testimony are appropriate bases for making an adverse credibility determination,” and the existence of “only
a few” such issues can be sufficient to make an adverse credibility determination as to the applicant's entire testimony
regarding past persecution. Djadjou v. Holder, 662 F.3d 265, 273-74 (4th Cir. 2011).
 
                                                             2.

 **25 The Board further erred in concluding that the immigration judge's factual findings concerning the respondent's
ability to leave her relationship and El Salvador's ability to protect her were clearly erroneous. A-B- at *3. In support of
his findings, the immigration judge cited evidence that the respondent was able to divorce and move away from her ex-
husband, and that she was able to obtain from the El Salvadoran government multiple protective orders against him. 11
Although the Board questioned the significance of these facts in light of other evidence, it did not establish that the
immigration judge's conclusions were “illogical or implausible,” or without support from the record. See Rodriguez, 683
F.3d at 1170.

Instead, the Board substituted its view of the evidence for that of the immigration judge, again violating the standard of
review applicable to the factual determinations of immigration judges.
 
                                                          *343 B.

The Board also erred when it found that the respondent established the required nexus between the harm she suffered and
her group membership. Whether a purported persecutor was motivated by an alien's group affiliation “is a classic factual
question,” Zavaleta-Policiano v. Sessions, 873 F.3d 241, 247-48 (4th Cir. 2017) (internal quotation marks omitted), which
the Board may overturn only if “clearly erroneous.”

The Board stated that “the record indicates that the ex-husband abused [the respondent] from his position of perceived
authority, as her ex-husband and the father of her children.” A-B- at *3. From this, the Board held, in a conclusory
fashion, that the “record as a whole supports a finding that the respondent's membership in the particular social group of
‘El Salvadoran women who are unable to leave their domestic relationship where they have children in common’ is at least
one central reason that he ex-husband abused her.” Id. While citing the standard of review, the Board did not apply it in
summarily dismissing the immigration judge's findings. Moreover, the Board's legal analysis was deficient. The Board,
required to find “clear error” of a factual finding, pointed to no record evidence that respondent's husband mistreated



               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                        16
                                                                                                               USCIS000030
            Case
Matter of A-B-, 27 I.1:18-cv-01853-EGS
                     & N. Dec. 316 (2018)         Document 100 Filed 11/07/18 Page 36 of 190


her in any part “on account of” her membership in the particular social group of ““““El Salvadoran women who are
unable to leave their domestic relationship where they have children in common.” The Board cited no evidence that her
husband knew any such social group existed, or that he persecuted wife for reasons unrelated to their relationship. There
was simply no basis in the Board's summary reasoning for overturning the immigration judge's factual findings, much
less finding them clearly erroneous.
 
                                                          C.

 **26 The Board also erred when it overruled the immigration judge's finding that the respondent failed to demonstrate
that the government of El Salvador was unable or unwilling to protect her from her ex-husband. This inquiry too involved
factual findings to which the Board did not give proper deference. No country provides its citizens with complete security
from private criminal activity, and perfect protection is not required. In this case, the respondent not only reached out to
police, but received various restraining orders and had him arrested on at least one occasion. See A-B- at *14-15 (Immig.
Ct. Dec. 1, 2015).

For many reasons, domestic violence is a particularly difficult crime to prevent and prosecute, even in the United States,
which dedicates significant *344 resources to combating domestic violence. See, e.g., Office of Justice Programs, U.S.
Dep't of Justice, Extent, Nature, and Consequences of Intimate Partner Violence (2000). The persistence of domestic
violence in El Salvador, however, does not establish that El Salvador was unable or unwilling to protect A-B- from her
husband, any more than the persistence of domestic violence in the United States means that our government is unwilling
or unable to protect victims of domestic violence. In short, the Board erred in finding, contrary to the record and the
immigration judge's findings, that El Salvador was unable or unwilling to protect A-B- and that she thus had no choice
but to flee the country.
 
                                                            D.

The Board, immigration judges, and all asylum officers should consider the following points when evaluating an
application for asylum. First, an applicant seeking asylum or withholding of removal based on membership in a particular
social group must clearly indicate, on the record and before the immigration judge, the exact delineation of any proposed
particular social group. See Matter of W-Y-C- & H-O-B-, 27 I&N Dec. 189, 190-91 (BIA 2018); Matter of A-T-, 25 I&N
Dec. 4, 10 (BIA 2009). The immigration judge has a responsibility to “ensure that the specific social group being analyzed
is included in his or her decision,” as it critical to the Board's “appellate review that the proposed social group is clear and
that the record is fully developed.” Matter of W-Y-C- & H-O-B-, 27 I&N Dec. at 191. The Board must also remember
that it cannot sustain an asylum applicant's appeal based on a newly articulated social group not presented before or
analyzed by the immigration judge. Id. at 192; see also, e.g., Baltti v. Sessions, 878 F.3d 240, 244-45 (8th Cir. 2017) (finding
no jurisdiction to review a newly defined social group because the claim based on “membership in that narrowed social
group” had not been raised below); Duarte-Salagosa v. Holder, 775 F.3d 841, 845 (7th Cir. 2014) (declining to address
a particular social group raised for the first time on appeal).

 **27 Furthermore, the Board, immigration judges, and all asylum officers must consider, consistent with the
regulations, whether internal relocation in the alien's home country presents a reasonable alternative before granting
asylum. Asylum applicants who have “not established past persecution . . . bear the burden of establishing that it would
not be reasonable for him or her to relocate, unless the persecution is by a government or government-sponsored.”
8 C.F.R. § 1208.13(b)(3)(i). An immigration judge, “in the exercise of his or her discretion, shall deny the asylum
application of an alien found to be a refugee on the basis of past persecution” if it is “found by a preponderance of
the evidence” that “the applicant could avoid future *345 persecution by relocating to another part of the applicant's
country of nationality, . . . and under all the circumstances, it would be reasonable to expect the applicant to do so.”
Id. § 1208.13(b)(1)(i). Beyond the standards that victims of private violence must meet in proving refugee status in the
first instance, they face the additional challenge of showing that internal relocation is not an option (or in answering



               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                          17
                                                                                                                 USCIS000031
            Case
Matter of A-B-, 27 I.1:18-cv-01853-EGS
                     & N. Dec. 316 (2018)           Document 100 Filed 11/07/18 Page 37 of 190


DHS's evidence that relocation is possible). When the applicant has suffered personal harm at the hands of only a few
specific individuals, internal relocation would seem more reasonable than if the applicant were persecuted, broadly, by
her country's government.

Finally, there are alternative proper and legal channels for seeking admission to the United States other than entering
the country illegally and applying for asylum in a removal proceeding. The asylum statute “is but one provision in a
larger web of immigration laws designed to address individuals in many different circumstances,” and “[t]o expand that
statute beyond its obviously intended focus is to distort the entire immigration framework.” Velasquez, 866 F.3d at 199
(Wilkinson, J., concurring). Aliens seeking a better life in America are welcome to take advantage of existing channels
to obtain legal status before entering the country. In this case, A-B- entered the country illegally, and when initially
apprehended by Border Patrol agents, she stated that her reason for entering the country was “to find work and reside”
in the United States. Aliens seeking an improved quality of life should seek legal work authorization and residency status,
instead of illegally entering the United States and claiming asylum. 12
 
                                                            VI.

 *346 In reaching these conclusions, I do not minimize the vile abuse that the respondent reported she suffered at the
hands of her ex-husband or the harrowing experiences of many other victims of domestic violence around the world. I
understand that many victims of domestic violence may seek to flee from their home countries to extricate themselves
from a dire situation or to give themselves the opportunity for a better life. But the “asylum statute is not a general
hardship statute.” Velasquez, 866 F.3d at 199 (Wilkinson, J., concurring). As Judge Wilkinson correctly recognized, the
Board's recent treatment of the term “particular social group” is “at risk of lacking rigor.” Id. at 198. Nothing in the
text of the INA supports the suggestion that Congress intended “membership in a particular social group” to be “some
omnibus catch-all” for solving every “heart-rending situation.” Id.

 **28 I therefore overrule Matter of A-R-C-G-, 26 I&N Dec. 388 (BIA 2014) and all other opinions inconsistent with
the analysis in this opinion, vacate the Board's decision, and remand to the immigration judge for further proceedings
consistent with this opinion.



Footnotes
1     Accordingly, few such claims would satisfy the legal standard to determine whether an alien has a credible fear of persecution.
       See 8 U.S.C. § 1225(b)(1)(B)(v) (requiring a “significant possibility, taking into account the credibility of the statements made
       by the alien in support of the alien's claim and such other facts as are known to the officer, that the alien could establish
       eligibility for asylum under section 1158 of this title [8 U.S.C. § 1158]”).
2      As explained in my order of March 30, Matter of A-B-, 27 I&N Dec. 247, 248-49 (A.G. 2018), the immigration judge's sua
       sponte order purporting to certify the matter back to the Board was procedurally defective because the immigration judge had
       not issued any decision for the Board to review. Neither the immigration judge nor the Board has taken any other actions in
       this matter since the Board issued its December 2016 decision.
3      The only alleged “irregularity” cited by respondent is the notion that “[g]iven that Respondent's case was not under active
       consideration by Judge Couch or the Board at the time of the Attorney General's referral order, it is not clear how the Attorney
       General became aware of Respondent's case.” Respondent's Opening Br. at 18 n.5. The Attorney General has the express
       authority under the INA to review “administrative determinations in immigration proceedings.” 8 U.S.C. § 1103(g)(2). The
       suggestion that there is something ““““irregular” about my exercise of that authority is meritless.
4      The respondent in this case also applied for withholding of removal under 8 U.S.C § 1231(b)(3) and for protection under the
       United Nations Convention Against Torture (“CAT”), see 8 C.F.R. § 1208.16(c). Because the Board sustained the respondent's
       appeal as to her asylum claim, the Board did not address the immigration judge's denial of her applications for withholding
       of removal or for CAT protection. See A-B- at *4 (BIA). My opinion addresses only respondent's asylum claim. On remand,
       the immigration judge may consider any other issues remaining in the case.




                © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                                18
                                                                                                                        USCIS000032
            Case
Matter of A-B-, 27 I.1:18-cv-01853-EGS
                     & N. Dec. 316 (2018)          Document 100 Filed 11/07/18 Page 38 of 190


5     One of Congress's primary purposes in passing the Refugee Act of 1980, Pub. L. No. 96-212, 94 Stat. 102, was to implement
      the principles agreed to in the United Nations Protocol Relating to the Status of Refugees, Jan. 31, 1967, 19 U.S.T. 6223, 606
      U.N.T.S. 267 (entered into force Oct. 4, 1967; for the United States Nov. 1, 1968), as well as the United Nations Convention
      Relating to the Status of Refugees, July 28, 1951, 19 U.S.T. 6259, 189 U.N.T.S. 150 (entered into force Apr. 22, 1954)). See
      INS v. Cardoza-Fonseca, 480 U.S. 421, 436-37 (1987). The Protocol offers little insight into the definition of “particular social
      group,” which was added to the Protocol “as an afterthought.” Acosta, 19 I&N Dec. at 232.
6     See, e.g., Reyes v. Lynch, 842 F.3d 1125, 1135 (9th Cir. 2016); Gonzalez, 820 F.3d at 404; Zaldana Menijar v. Lynch, 812 F.3d
      491, 498 (6th Cir. 2015); Cantarero v. Holder, 734 F.3d 82, 85 (1st Cir. 2013); Cece v. Holder, 733 F.3d 662, 668-69 (7th Cir.
      2013) (en banc); Orellana-Monson v. Holder, 685 F.3d 511, 520 (5th Cir. 2012); Lizama v. Holder, 629 F.3d 440, 446 (4th Cir.
      2011); Ngengwe v. Mukasey, 543 F.3d 1029, 1033 (8th Cir. 2008); Niang v. Gonzales, 422 F.3d 1187, 1199 (10th Cir. 2005);
      Ucelo-Gomez v. Mukasey, 509 F.3d 70, 72 (2d Cir. 2007); Fatin, 12 F.3d at 1238-39 (3d Cir. 1993).
7     Other appellate courts have resisted attempts to expand A-R-C-G-'s reach. See, e.g., Menjivar-Sibrian v. U.S. Att'y Gen., ___
      F. App'x. ___, 2018 WL 1415126, at *1 (11th Cir. Mar. 22, 2018) (“women abused by her partner she cannot control” is not a
      cognizable social group where defining attribute of proposed group is having suffered persecution); Solorzano-De Maldonado
      v. Sessions, ___ F. App'x ___, 2018 WL 1192988, at *1 (5th Cir. Mar. 7, 2018) (“single women living alone targeted by gangs
      for sexual abuse” does not constitute a socially distinct group in Salvadoran society); Perez-Rabanales v. Sessions, 881 F.3d
      61, 66 (1st Cir. 2018) (finding that purported social group of “Guatemalan women who try to escape systemic and severe
      violence but who are unable to receive official protection” lacked particularity and social distinction”); Vega-Ayala, 833 F.3d
      at 39 (“Being in an intimate relationship with a partner who views you as property is not an immutable characteristic.”).
8     In Matter of L-E-A-, 27 I&N Dec. 40 (BIA 2017), the Board similarly used key concessions by DHS to recognize a particular
      social group that might not have withstood the rigorous legal analysis required by Board precedent. The respondent and DHS
      “agree[d] that the immediate family unit of the respondent's father qualifies as a particular social group” and “that if family
      membership is a central reason for persecuting an asylum applicant, nexus may be established.” Id. at 42. There is reason
      to doubt that a nuclear family can comprise a particular social group under the statute. See, e.g., Thomas v. Gonzales, 409
      F.3d 1177, 1192 (9th Cir.) (en banc) (Rymer, J., dissenting), rev'd, 547 U.S. 183 (2005). Although the validity of the particular
      social group analysis in Matter of L-E-A- is beyond the scope of this opinion, the case reflects another instance where the
      Board purported to decide significant legal questions based upon concessions by the parties, rather than the appropriate legal
      analysis.
9     On this point, I note that conclusory assertions of countrywide negative cultural stereotypes, such as A-R-C-G-'s broad charge
      that Guatemala has a “culture of machismo and family violence” based on an unsourced partial quotation from a news article
      eight years earlier, neither contribute to an analysis of the particularity requirement nor constitute appropriate evidence to
      support such asylum determinations.
10    Even if mistreatment is suffered at the hands of a government official, there is no nexus between the purported persecution and
      one of the grounds for asylum if the dispute is a “purely personal matter.” Matter of Y-G-, 20 I&N Dec. 794, 799 (BIA 1994);
      see also, e.g., Marquez v. INS, 105 F.3d 374, 380-81 (7th Cir. 1997) (concluding that a commercial dispute with a Philippine
      military officer was “apolitical”); Iliev v. INS, 127 F.3d 638, 642 (7th Cir. 1997) (holding that a dispute with a Bulgarian
      secret service agent over employment was “personal, not political”). The Board has recognized this principle for decades,
      including in cases involving threats of domestic violence. See Matter of Pierre, 15 I&N Dec. 461, 463 (BIA 1975) (holding that
      a husband's threats against his wife were “strictly personal,” even though he was a Haitian government official, and, thus,
      she did not establish persecution).
11    The immigration judge's findings that the respondent was able to leave her relationship on the basis of her divorce and her
      ability to move from the home she shared with her ex-husband, and that she was able to obtain some measure of government
      protection, are supported by case law considering other particular social group claims. See, e.g., Menjivar-Sibrian, 2018 WL
      1415126, at *1; Vega-Ayala, 833 F.3d at 39.
12    Asylum is a discretionary form of relief from removal, and an applicant bears the burden of proving not only statutory
      eligibility for asylum but that she also merits asylum as a matter of discretion. 8 U.S.C. §§ 1158(b)(1), 1229a(c)(4)(A)(ii); see
      also Romilus v. Ashcroft, 385 F.3d 1, 8 (1st Cir. 2004). Neither the immigration judge nor the Board addressed the issue of
      discretion regarding the respondent's asylum application, and I decline to do so in the first instance. Nevertheless, I remind
      all asylum adjudicators that a favorable exercise of discretion is a discrete requirement for the granting of asylum and should
      not be presumed or glossed over solely because an applicant otherwise meets the burden of proof for asylum eligibility under
      the INA. Relevant discretionary factors include, inter alia, the circumvention of orderly refugee procedures; whether the
      alien passed through any other countries or arrived in the United States directly from her country; whether orderly refugee
      procedures were in fact available to help her in any country she passed through; whether she made any attempts to seek asylum



              © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                                 19
                                                                                                                      USCIS000033
            Case
Matter of A-B-, 27 I.1:18-cv-01853-EGS
                     & N. Dec. 316 (2018)          Document 100 Filed 11/07/18 Page 39 of 190


      before coming to the United States; the length of time the alien remained in a third country; and her living conditions, safety,
      and potential for long-term residency there. See Matter of Pula, 19 I&N Dec. 467, 473-74 (BIA 1987).
                   27 I. & N. Dec. 316 (U.S.Atty.Gen.), Interim Decision 3929, 2018 WL 3091048

End of Document                                                  © 2018 Thomson Reuters. No claim to original U.S. Government Works.




              © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                                20
                                                                                                                      USCIS000034
Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 40 of 190




                       4
Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 41 of 190




                                                               ABROP0026
Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 42 of 190




                                                               ABROP0027
Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 43 of 190




                                                               ABROP0028
Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 44 of 190




                                                               ABROP0029
Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 45 of 190




                                                               ABROP0030
Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 46 of 190




                                                               ABROP0031
Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 47 of 190




                       5
Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 48 of 190




                                                              ABROP0368
Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 49 of 190




                                                              ABROP0369
Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 50 of 190




                                                              ABROP0370
Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 51 of 190




                                                              ABROP0371
Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 52 of 190




                                                              ABROP0372
Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 53 of 190




                                                              ABROP0373
Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 54 of 190




                                                              ABROP0374
Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 55 of 190




                                                              ABROP0375
Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 56 of 190




                                                              ABROP0376
Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 57 of 190




                                                              ABROP0377
Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 58 of 190




                                                              ABROP0378
Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 59 of 190




                                                              ABROP0379
Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 60 of 190




                                                              ABROP0380
Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 61 of 190




                                                              ABROP0381
Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 62 of 190




                                                              ABROP0382
Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 63 of 190




                                                              ABROP0383
Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 64 of 190




                                                              ABROP0384
Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 65 of 190




                                                              ABROP0385
Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 66 of 190




                                                              ABROP0386
Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 67 of 190




                                                              ABROP0387
Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 68 of 190




                                                              ABROP0388
Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 69 of 190




                                                              ABROP0389
Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 70 of 190




                                                              ABROP0390
Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 71 of 190




                                                              ABROP0391
Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 72 of 190




                                                              ABROP0392
Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 73 of 190




                                                              ABROP0393
Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 74 of 190




                                                              ABROP0394
Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 75 of 190




                                                              ABROP0395
Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 76 of 190




                                                              ABROP0396
Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 77 of 190




                                                              ABROP0397
Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 78 of 190




                                                              ABROP0398
Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 79 of 190




                                                              ABROP0399
Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 80 of 190




                                                              ABROP0400
Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 81 of 190




                                                              ABROP0401
Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 82 of 190




                                                              ABROP0402
Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 83 of 190




                                                              ABROP0403
Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 84 of 190




                                                              ABROP0404
Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 85 of 190




                                                              ABROP0405
Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 86 of 190




                                                              ABROP0406
Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 87 of 190




                                                              ABROP0407
Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 88 of 190




                                                              ABROP0408
Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 89 of 190




                                                              ABROP0409
Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 90 of 190




                       6
Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 91 of 190




                                                               ABROP0620
                              120
Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 92 of 190




                                                               ABROP0621
Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 93 of 190




                                                               ABROP0622
Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 94 of 190




                                                               ABROP0623
Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 95 of 190




                       7
Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 96 of 190




                                                               ABROP0642
Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 97 of 190




                                                               ABROP0643
                              143
Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 98 of 190




                                                               ABROP0644
                              144
Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 99 of 190




                                                               ABROP0645
                              145
Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 100 of 190




                                                               ABROP0646
                               146
Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 101 of 190




                                                               ABROP0647
                               147
Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 102 of 190




                                                               ABROP0648
                               148
Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 103 of 190




                                                               ABROP0649
                               149
Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 104 of 190




                                                               ABROP0650
                               150
Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 105 of 190




                                                               ABROP0651
                               151
Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 106 of 190




                                                               ABROP0652
Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 107 of 190




                        8
Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 108 of 190




                                                               ABROP0690
                               190
Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 109 of 190




                                                               ABROP0691
                               191
Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 110 of 190




                                                               ABROP0692
                               192
Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 111 of 190




                                                               ABROP0693
                               193
Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 112 of 190




                                                               ABROP0694
                               194
Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 113 of 190




                                                               ABROP0695
                               195
Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 114 of 190




                                                               ABROP0696
                               196
Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 115 of 190




                                                               ABROP0698
                               198
Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 116 of 190




                                                               ABROP0700
                               200
Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 117 of 190




                                                               ABROP0701
                               201
Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 118 of 190




                                                               ABROP0702
                               202
Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 119 of 190




                                                               ABROP0703
                               203
Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 120 of 190




                                                               ABROP0704
                               204
Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 121 of 190




                                                               ABROP0705
Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 122 of 190




                        9
Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 123 of 190




                                                               ABROP0728
Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 124 of 190




                                                               ABROP0729
                               229
Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 125 of 190




                                                               ABROP0730
                               230
Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 126 of 190




                                                               ABROP0731
                               231
Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 127 of 190




                                                               ABROP0732
                               232
Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 128 of 190




                                                               ABROP0734
                               234
Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 129 of 190




                                                               ABROP0735
                               235
Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 130 of 190




                                                               ABROP0741
                               241
Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 131 of 190




                                                               ABROP0742
                               242
Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 132 of 190




                                                               ABROP0746
                               246
Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 133 of 190




                                                               ABROP0747
                               247
Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 134 of 190




                        10
Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 135 of 190




                                                               ABROP0918
                               418
Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 136 of 190




                                                               ABROP0938
                               438
Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 137 of 190




                        11
Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 138 of 190




                                                               ABROP0954
                               454
Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 139 of 190




                                                               ABROP0959
                               459
Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 140 of 190




                                                               ABROP0960
                               460
Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 141 of 190




                        12
Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 142 of 190




                                                               ABROP0987
                               487
Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 143 of 190




                                                               ABROP1001
                               501
Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 144 of 190




                                                               ABROP1002
                               502
Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 145 of 190




                                                               ABROP1003
                               503
Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 146 of 190




                     13
Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 147 of 190




                                                               ABROP1053
                               553
Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 148 of 190




                                                               ABROP1053
                               553
Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 149 of 190




                                                               ABROP1054
                               554
Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 150 of 190




                                                               ABROP1055
                               555
Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 151 of 190




                                                               ABROP1056
                               556
Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 152 of 190




                                                               ABROP1057
                               557
Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 153 of 190




                                                               ABROP1058
                               558
Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 154 of 190




                                                               ABROP1059
                               559
Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 155 of 190




                                                               ABROP1060
                               560
Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 156 of 190




                                                               ABROP1061
                               561
Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 157 of 190




                                                               ABROP1062
                               562
Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 158 of 190




                                                               ABROP1063
                               563
Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 159 of 190




                                                               ABROP1064
                               564
Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 160 of 190




                                                               ABROP1065
                               565
Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 161 of 190




                                                               ABROP1066
                               566
Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 162 of 190




                                                               ABROP1067
                               567
Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 163 of 190




                                                               ABROP1068
                               568
Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 164 of 190




                                                               ABROP1069
                               569
Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 165 of 190




                                                               ABROP1070
                               570
Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 166 of 190




                                                               ABROP1071
                               571
Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 167 of 190




                                                               ABROP1072
                               572
Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 168 of 190




                                                               ABROP1073
                               573
Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 169 of 190




                                                               ABROP1074
                               574
Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 170 of 190




                                                               ABROP1075
                               575
Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 171 of 190




                                                               ABROP1076
                               576
Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 172 of 190




                                                               ABROP1077
                               577
Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 173 of 190




                                                               ABROP1078
                               578
Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 174 of 190




                                                               ABROP1079
                               579
Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 175 of 190




                                                               ABROP1080
                               580
Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 176 of 190




                                                               ABROP1081
                               581
Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 177 of 190




                                                               ABROP1082
                               582
Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 178 of 190




                                                               ABROP1083
                               583
Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 179 of 190




                                                               ABROP1084
                               584
Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 180 of 190




                        14
     Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 181 of 190




              UNITED STATES DEPARTMENT OF JUSTICE
                OFFICE OF THE ATTORNEY GENERAL
                   _______________________________

                              Matter of A-B-,
                                Respondent
                     _______________________________

                                Referred from:
                      United States Department of Justice
                    Executive Office for Immigration Review
                        Board of Immigration Appeals
                              A______________
                     _______________________________

          BRIEF OF AMICUS CURIAE INNOVATION LAW LAB
                  _______________________________

Nadia H. Dahab, OSB No. 125630
Stoll Stoll Berne Lokting & Shlachter P.C.
209 SW Oak Street, Suite 500
Portland, OR 97204
(503) 227-1600
ndahab@stollberne.com

Stephen W. Manning, OSB No. 013373
Innovation Law Lab
P.O. Box 40103
Portland, OR 97204
(503) 241-0035
stephen@innovationlawlab.org

Counsel for Amicus Curiae
Innovation Law Lab




                                                                    ABROP1586
     Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 182 of 190



      B.     The Attorney General’s conduct and statements since assuming
             office evince racial animus, anti-immigrant and anti-asylum bias,
             and therefore an inability to fairly administer the immigration
             laws.

      The Attorney General’s deeply seated ties to anti-immigrant and nativist

groups provide relevant context for—and potentially explain—more recent

statements and conduct of the Attorney General and his staff since he assumed

office in early 2017. The statements demonstrate, without serious doubt, that the

Attorney General deeply has entrenched himself in anti-immigrant—and,

specifically, anti-asylum—positions, “making it difficult, if not impossible, for him

to reach a different conclusion in the event he deems it necessary to do so after

consideration of the record” in this case. Cinderella Career & Finishing Sch., Inc.,

425 F.2d at 591. Because he has prejudged the issues presented here in all

respects, he cannot decide this case.

      The INA, by its text, provides all noncitizens physically present in the

United States with the right to apply for asylum. INA § 208(a)(1). To establish

eligibility for asylum, the noncitizen must show that he or she is a “refugee,”

which the INA defines as

      any person who is outside any country of such person’s nationality . . .
      and who is unable or unwilling to return to, and is unable or unwilling
      to avail himself or herself of the protection of, that country because of
      persecution or a well-founded fear of persecution on account of race,
      religion, nationality, membership in a particular social group, or
      political opinion.



                                         25
                                                                             ABROP1621
     Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 183 of 190



INA § 101(42)(A). Thus, in an immigration proceeding in which the noncitizen

has applied for asylum, the noncitizen “must establish that race, religion,

nationality, membership in a particular social group, or political opinion was or

will be at least one central reason for persecuting the applicant.” INA

§ 208(b)(1)(B)(i); see also INS v. Elias-Zacarias, 502 U.S. 478, 481–82 (1992)

(recognizing those five protected grounds); Crespin-Valladares v. Holder, 632

F.3d 117, 126 (4th Cir. 2011) (same). The INA’s five protected grounds—and

asylum as a form of relief for persecution on those grounds—have been part of our

country’s immigration laws since 1980.

      This case involves the scope of the asylum protections—in particular,

whether a “particular social group” within the meaning of INA § 101(42)(A) may

include victims of private criminal acts. The Board, in a series of precedential

decisions, has already held that whether a “particular social group” exists depends

on the circumstances of the country in question, and has already concluded that a

“particular social group” may include victims of private criminal conduct. See

generally Matter of A-R-C-G-, 26 I&N Dec. 388, 392–94 (BIA 2014) (citing

cases).

      The Attorney General has stated, however, that, in his opinion, the asylum

system “is meant to protect those who [face] persecution based on fundamental

things like their religion or nationality,” not bases such as race, political opinion, or



                                           26
                                                                                ABROP1622
     Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 184 of 190



membership in a particular social group.37 To the Attorney General, those other

bases for asylum—about which Congress, through the INA, has otherwise been

explicit—amount to “rampant abuse and fraud” that plague our “overloaded

[immigration] system.”38 That view—of course consistent with the Attorney

General’s established anti-immigrant and xenophobic views—is unprecedented in

our legal system and directly contravenes our country’s immigration laws. But the

Attorney General has made himself abundantly clear, and as a result, has prejudged

the legal issues presented in this case.

      Unsurprisingly, the Attorney General has made other public statements

evincing his anti-immigrant and nativist views and his intent to implement

immigration enforcement strategies that comport with those views. Each of the

statements below further demonstrates that the Attorney General has prejudged the

issues that this case presents—specifically, issues relating to asylum eligibility on

bases other than “fundamental things like . . . religion or nationality”39—and

therefore cannot exercise his refer and review authority.

           In August 2017, the Department of Justice, under the leadership of the
            Attorney General, issued a press release equating a substantial uptick


37
       Jefferson B. Sessions III, Attorney General Jeff Sessions Delivers Remarks
to the Executive Office for Immigration Review, U.S. Dep’t of Justice (Oct. 12,
2017), https://www.justice.gov/opa/speech/attorney-general-jeff-sessions-delivers-
remarks-executive-office-immigration-review.
38
       Id.
39
       Id.

                                           27
                                                                              ABROP1623
     Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 185 of 190



            in deportations with a “return to rule of law.”40 That, of course, is a
            concerning conflation, given that the mission of the immigration
            courts should be the fair adjudication of cases, whether they result in
            removal or a grant of relief. The statement likewise evidences either a
            misunderstanding of, or an outright disregard for, the nonrefoulement
            principle that makes essential to our immigration laws the protection
            of individuals against returning to a country where they fear
            persecution.41

          Between September and December 2017, the U.S. Department of
           Justice, under the leadership of the Attorney General, twice requested
           vacatur of former Maricopa County Sheriff Joe Arpaio’s criminal
           contempt conviction. Sheriff Arpaio is notorious for his aggressive
           anti-immigrant positions and for “employ[ing] systemic racism in the
           name of immigration enforcement.”42

          In October 2017, the Attorney General delivered remarks to EOIR
           staff outlining his positions with respect to closing “loopholes” in the
           immigration system and radically restricting the number of legal and
           illegal immigrants who may remain in the United States. It was here
           that the Attorney General stated, as noted above, that the asylum
           system “is meant to protect those who [face] persecution based on
           fundamental things like their religion or nationality.” According to
           the Attorney General, applicants alleging persecution on some other
           ground—even those contemplated by the INA and international law—


40
       See Dep’t of Justice Press Release No. 17-889, Return to rule of law in
Trump administration Marked By Increase in Key Immigration Statistics (Aug. 8,
2017), https://www.justice.gov/opa/pr/return-rule-law-trump-administration-
marked-increase-key-immigration-statistics.
41
       Convention Relating to the Status of Refugees, art. 33(1), July 28, 1951, 189
U.N.T.S. 137, 19 U.S.T. 6223. In 1968, the United States agreed to comply with
the substantive provisions of Articles 2 through 34. See id.; INS v. Cardoza-
Fonseca, 480 U.S. 421, 429 (1987).
42
       Michelle Ye Hee Lee, What You Need to Know About Former Arizona
Sheriff Joe Arpaio’s Record on Illegal Immigration, The Washington Post (Aug.
23, 2017), https://www.washingtonpost.com/news/fact-
checker/wp/2017/08/23/what-you-need-to-know-about-former-arizona-sheriff-joe-
arpaios-record-on-illegal-immigration/?utm_term=.bf645854da6f.

                                        28
                                                                            ABROP1624
     Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 186 of 190



            present “fake claims,” resulting in an “overloaded” immigration
            system plagued by “rampant abuse and fraud.”43

          In December 2017, the Attorney General remarked that he “look[s]
           forward to working with [President Trump] to protect the President’s
           ambitious [immigration] agenda.”44 President Trump has made
           explicit his immigration agenda, which is “[f]or those here illegally
           today, who are seeking legal status, the will have one route and one
           route only. To return home . . . .”45

          In February 2018, White House staff held their second meeting with
           ProEnglish, a nativist group also founded and financed by John
           Tanton and designated by the SPLC as an anti-immigrant hate group.
           According to a press release issued by ProEnglish, the purpose of the
           meeting was to discuss with White House staff the potential for
           English-language-only legislation.46 The Attorney General, through



43
       Jefferson B. Sessions III, Attorney General Jeff Sessions Delivers Remarks
to the Executive Office for Immigration Review, U.S. Dep’t of Justice (Oct. 12,
2017), https://www.justice.gov/opa/speech/attorney-general-jeff-sessions-delivers-
remarks-executive-office-immigration-review.
44
       Jefferson B. Sessions III, Attorney General Sessions Delivers Remarks on
the Administration’s Efforts to Combat MS-13 and Carry Out Its Immigration
Priorities, U.S. Dep’t of Justice (Dec. 12, 2017),
https://www.justice.gov/opa/speech/attorney-general-sessions-delivers-remarks-
administrations-efforts-combat-ms-13-and-carry.
45
       Transcript: Donald Trump’s Full Immigration Speech, Annotated, LA Times
(Aug. 31, 2016, 9:35 PM), http://www.latimes.com/politics/la-na-pol-donald-
trump-immigration-speech-transcript-20160831-snap-htmlstory.html; see also
President Trump Meeting with Cabinet (June 12, 2017), C-SPAN,
https://www.cspan.org/video/?429863-1/president-touts-accomplishments-cabinet-
meeting (“Great success . . . . They’re being thrown out in record numbers and
rapidly. And, uh, they’re being depleted. They’ll all be gone pretty soon. So,
you’re right, Jeff. Thank you very much.”).
46
       Stephen Guschov, ProEnglish Has 2nd White House Meeting to Discuss
Official English Legislation, ProEnglish (Feb. 13, 2018),
https://proenglish.org/2018/02/13/proenglish-has-2nd-white-house-meeting-to-
discuss-official-english-legislation/.

                                       29
                                                                          ABROP1625
     Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 187 of 190



            his ties with other Tanton hate groups, is a longtime supporter of
            ProEnglish and its mission.47

          Also in February 2018, the Attorney General demonstrated, in a
           nationally televised press conference, bias in his praise of the nation’s
           sheriffs and their “Anglo-American heritage.”48

          On April 4, 2018, the Department of Homeland Security, under the
           leadership of the Attorney General, issued a “Fact Sheet” identifying
           “the problem” with the existing immigration system as “legal
           loopholes” and “asylum fraud” connected with marked increases in
           the number of women and children arriving in the United States.49

          On April 11, 2018, the Attorney General reaffirmed his commitment
           to vigorously prosecute immigration cases in a manner consistent with
           the President’s unprecedented and xenophobic immigration
           enforcement agenda. In a speech to the Southwestern Border
           Sheriff’s Coalition in Las Cruces, New Mexico, the Attorney General
           emphasized that “[t]he president expects us to not just play around
           with this problem [of illegal immigration], but to fix it and that is my
           goal.” He went on to proclaim, “We are determined to end catch and
           release—zero tolerance! Our goal is to prosecute every case that is
           brought to us. There must be consequences to breaking the law . . . .
           If you break into this country, we will prosecute you.”50 The Attorney


47
       ProEnglish, Longtime English Supporter Jeff Sessions, Tapped to Be
Attorney General (Dec. 16, 2016), https://proenglish.org/2016/12/16/longtime-
official-english-supporter-senator-jeff-sessions-tapped-to-be-attorney-general/.
48
       Marwa Eltagouri, Jeff Sessions Spoke of the ‘Anglo-American Heritage of
Law Enforcement.’ Here’s What That Means, The Washington Post (Feb. 12,
2018), https://www.washingtonpost.com/news/post-nation/wp/2018/02/12/jeff-
sessions-spoke-of-the-anglo-american-heritage-of-law-enforcement-heres-what-
that-means/?utm_term=.d54f63903a6e.
49
       Department of Homeland Security, Fact Sheet: To Secure the Border and
Make America Safe Again, We Need to Deploy the National Guard (Apr. 4, 2018),
https://www.dhs.gov/news/2018/04/04/secure-border-and-make-america-safe-
again-we-need-deploy-national-guard.
50
       Jose Villasana, Attorney General: Constitution Doesn’t Outside States. We
Don’t Have to Apologize, KVIA (Apr. 11, 2018, 11:21 AM),

                                        30
                                                                            ABROP1626
     Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 188 of 190



             General’s statements evidence his flagrant disregard for our country’s
             commitment to the U.N. Convention Relating to the Status of
             Refugees, in which the United States agreed “not [to] impose
             penalties, on account of their illegal entry or presence, on refugees
             who, coming directly from a territory where their life or freedom was
             threatened . . . provided they present themselves without delay to the
             authorities and show good cause for their illegal entry or presence.”51

          Finally, just this week, the Attorney General suggested in a press
           release issued by the Department of Justice that a group of
           individuals, largely women and children seeking to escape violence in
           Central America, were “deliberate[ly] attempt[ing] to undermine our
           laws and overwhelm our [immigration] system. . . . Smugglers and
           traffickers and those who lie or commit fraud will be prosecuted to the
           fullest extent of the law.”52 The Attorney General’s statements on

http://www.kvia.com/news/new-mexico/attorney-general-constitution-doesnt-
apply-outside-states-we-dont-have-to-apologize/728159275 (emphasis added).
51
       Convention Relating to the Status of Refugees, art. 31(1), July 28, 1951, 189
U.N.T.S. 137, 19 U.S.T. 6223.
52
       Jefferson B. Sessions III, Attorney General Jeff Sessions Statement on
Central American “Caravan,” U.S. Dep’t of Justice (Apr. 23, 2018),
https://www.justice.gov/opa/pr/attorney-general-jeff-sessions-statement-central-
american-caravan. The Attorney General’s statement is another example of his
anti-rule-of-law approach to immigration adjudication. It is absolutely true—and
completely contrary to his statement—that the only way an individual can apply
for asylum is to be physically present in the United States. INA § 208(a). To state
that individuals who are complying with the law are seeking to undermine it
suggests that the Attorney General views some laws—like that of deportation—as
more valuable than others—like that of asylum. But both are laws of this country
and the Attorney General is charged with administering both fairly. The rule of
law requires that all laws apply; not only those laws that the Attorney General
prefers to enforce—after all, that would be arbitrary and capricious.
       Importantly, the caravan here was organized as a means to subvert the
trafficking and smuggling networks and provide a safe, lawful mechanism for
individuals to comply with § 208(a). See Pueblos Sin Fronteras (@puebloSF),
Twitter (Apr. 25, 2018), https://twitter.com/pueblosf?lang=en (providing that
“[o]ur mission is to provide shelter and safety to migrants and refugees in transit.”)
The Attorney General’s distortion in his statement threatening prosecution does his
office no credit.

                                         31
                                                                              ABROP1627
     Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 189 of 190



             Monday evince either a blatant intent not to afford the protections that
             our immigration laws provide or, at the very least, prejudgment of the
             meritorious asylum claims that these individuals might have.

      As is clear from his relationships, conduct, and statements, the Attorney

General continues to be one of the most aggressive voices in the United States

against immigrants, particularly those from communities of color. Through his

relationships, he has both lauded and adopted radical anti-immigrant and nativist

views that, given the circumstances and relationships out of which those views

arose, pose a substantial risk to the administration of justice in these proceedings.

By his conduct and statements—both on his own and through members of his staff,

he has made abundantly clear that his immigration agenda and enforcement

strategies are motivated by his anti-immigrant bias and racial animus. Indeed, his

conduct and his statements evince an intent to disregard entirely the powerful

protections that our immigration laws provide to individuals with meritorious

claims for relief from removal.

      Because the Attorney General and his staff have prejudged the asylum issues

presented in this case, they cannot—by the standards of either the INA or the Due

Process Clause—permissibly exercise their refer and review authority this case.

To permit them to do so would be to allow flagrant abuses of executive power as

an instrument of oppression and at the expense of individual liberties and the rule




                                          32
                                                                               ABROP1628
     Case 1:18-cv-01853-EGS Document 100 Filed 11/07/18 Page 190 of 190



of law. That is not, and should never be, the function of the U.S. Department of

Justice.

                                  CONCLUSION

       For the foregoing reasons, the Attorney General is disqualified for rendering

a decision on the merits in this proceeding. The matter should therefore be

returned to the Board for reinstatement of its earlier decision.

       DATED: April 27, 2018             Respectfully submitted,



                                          ~
                                         Naoia H. Dahab, OSB No. 125630
                                         Stoll Stoll Berne Lokting & Shlachter P.C.
                                         209 SW Oak Street, Suite 500
                                         Portland, OR 97204
                                         (503) 227-1600
                                         ndahab@stollberne.com

                                         Counsel for Amicus Curiae
                                         Innovation Law Lab




                                          33
                                                                              ABROP1629
